Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],

HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

EXECUTION VERSION

LOAN AGREEMENT

Dated as of May 23, 2019

among

BIODELIVERY SCIENCES INTERNATIONAL, INC.

(as Borrower),

ARIUS PHARMACEUTICALS, INC.,

and

ARIUS TWO, INC.,

(as additional Credit Parties),

and

BIOPHARMA CREDIT PLC

(as Lender)



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of May 23, 2019 (the “Effective
Date”) by and among BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware
corporation (as “Borrower”), ARIUS PHARMACEUTICALS, INC., a Delaware corporation
(as an additional Credit Party), ARIUS TWO, INC., a Delaware corporation (as an
additional Credit Party) and BIOPHARMA CREDIT PLC, a public limited company
incorporated under the laws of England and Wales (as “Lender”), provides the
terms on which Lender shall make, and Borrower shall repay, the Credit
Extensions (as hereinafter defined). The parties hereto agree as follows:

1. ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards. Calculations and determinations
must be made following Applicable Accounting Standards. If at any time any
change in Applicable Accounting Standards would affect the computation of any
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such requirement to preserve the original intent thereof in light of such
change in Applicable Accounting Standards; provided, that, until so amended,
such requirement shall continue to be computed in accordance with Applicable
Accounting Standards prior to such change therein. Without limiting the
foregoing, leases shall continue to be classified on a basis consistent with
that reflected in the audited consolidated financial statements of Borrower for
the fiscal year ended December 31, 2018 for all purposes of this Agreement,
notwithstanding any change in Applicable Accounting Standards relating thereto
or the application thereof, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 12. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein. All references to “Dollars” or “$” are
United States Dollars, unless otherwise noted.

For purposes of determining compliance with Section 6 with respect to the amount
of any Indebtedness in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
made or acquired (so long as such Indebtedness, at the time incurred, made or
acquired, was permitted hereunder).

2. LOANS AND TERMS OF PAYMENT

2.1. Promise to Pay.

Borrower hereby unconditionally promises to pay Lender the outstanding principal
amount of the Term Loans advanced to Borrower by Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

2.2. Term Loans.

(a) Availability. Subject to the terms and conditions of this Agreement
(including Sections 3.1, 3.2, 3.3 and 3.5):

(i) Lender agrees to make a term loan to Borrower on the Tranche A Closing Date
in an original principal amount equal to the Tranche A Loan Amount (the “Tranche
A Loan”); and

(ii) At Borrower’s option, Lender agrees to make a term loan to Borrower on the
Tranche B Closing Date in an original principal amount equal to the Tranche B
Loan Amount (the “Tranche B Loan”).

After repayment or prepayment (in whole or in part), no Term Loan (or any
portion thereof) may be re-borrowed.

(b) Repayment. Borrower shall make thirteen (13) equal quarterly payments of
principal of the Term Loans commencing on the first Payment Date on or following
the 36th-month anniversary of the Tranche A Closing Date. All unpaid principal
with respect to the Term Loans (and, for the avoidance of doubt, all accrued and



--------------------------------------------------------------------------------

unpaid interest, all due and unpaid Lender Expenses and any other amounts
payable under the Loan Documents) is due and payable in full on the Term Loan
Maturity Date. The Term Loans may be prepaid only in accordance with
Section 2.2(c), except as provided in Section 8.1.

(c) Prepayment of Term Loans.

(i) Borrower shall have the option at any time after the second anniversary of
the Tranche A Closing Date, to prepay up to *** of the aggregate principal
amount of the Tranche A Loan advanced by Lender under this Agreement, in whole
or in part (in multiples of not less than ***); provided that (A) Borrower
provide written notice to Lender of its election (which shall be irrevocable
unless Lender otherwise consents in writing) to prepay the applicable portion of
the Tranche A Loan, which such notice shall include the principal amount of the
Tranche A Loan to be prepaid, at least *** prior to such prepayment, and
(B) such prepayment shall be accompanied by any and all accrued and unpaid
interest on such principal amount to be prepaid to the date of prepayment; and

(ii) Borrower shall have the option, at any time after the Closing Date, to
prepay, in whole but not in part, the Term Loans advanced by Lender under this
Agreement (or, for the avoidance of doubt, all of the remaining amounts
outstanding following the valid exercise by Borrower of its option under
Section 2.2(c)(i) above); provided that (A) Borrower provide written notice to
Lender of its election (which shall be irrevocable unless Lender otherwise
consents in writing) to prepay all of the Term Loans (or such remaining
outstanding portion thereof) at least *** prior to such prepayment, and (B) such
prepayment shall be accompanied by any and all accrued and unpaid interest on
the aggregate principal amount to be prepaid to the date of prepayment and any
amounts payable solely with respect to the prepayment of such principal amount
under this Section 2.2(c)(ii) (and not, for the avoidance of doubt, any prior
prepayment of principal under Section 2.2(c)(i)) pursuant to Section 2.2(e) or
Section 2.2(f) (as applicable), and all other amounts payable or accrued and not
yet paid under this Agreement and the other Loan Documents.

(iii) Upon a Change in Control, Borrower shall promptly, and in any event no
later than *** after the consummation of such Change in Control, notify Lender
in writing of the occurrence of a Change in Control, which notice shall include
reasonable detail as to the nature, timing and other circumstances of such
Change in Control (such notice, a “Change in Control Notice”). Borrower shall
prepay in full all of the Term Loans advanced by Lender under this Agreement
(or, for the avoidance of doubt, all of the remaining amounts outstanding
following the valid exercise by Borrower of its option under Section 2.2(c)(i)
above), no later than *** after delivery to Lender of the Change in Control
Notice, in an amount equal to the sum of (A) all unpaid principal and any and
all accrued and unpaid interest with respect to the Term Loans (or such
remaining outstanding portion thereof), and (B) any applicable amounts payable
with respect to the prepayment under this Section 2.2(c)(iii) pursuant to
Section 2.2(e) or Section 2.2(f) and all other amounts payable or accrued and
not yet paid under this Agreement and the other Loan Documents.

(d) Prepayment Application. Any prepayment of the Term Loans pursuant to
Section 2.2(c) (together with the accompanying Makewhole Amount or Prepayment
Premium that is payable pursuant to Section 2.2(e) or Section 2.2(f), as
applicable) shall be paid to Lender for application to the Obligations in the
following order: (i) first, to due and unpaid Lender Expenses, (ii) second, to
accrued and unpaid interest at the Default Rate, if any, (iii) third, without
duplication of amounts paid pursuant to clause (ii) above, to accrued and unpaid
interest at the non-Default Rate, (iv) fourth, to the Prepayment Premium, if
applicable, (v) fifth, to the Makewhole Amount, if applicable, (vi) sixth, to
the outstanding principal amount of the Term Loan being prepaid, and
(vii) seventh, in the case of a prepayment of the Term Loans in whole, to any
remaining amounts then due and payable under this Agreement and the other Loan
Documents.

(e) Makewhole Amount.

(i) Any prepayment of the Tranche A Loan by Borrower (i) pursuant to
Section 2.2(c)(ii) or Section 2.2(c)(iii), or (ii) as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), in
each case occurring prior to the *** anniversary of the Tranche A Closing

 

-3-



--------------------------------------------------------------------------------

Date shall, in any such case, be accompanied by payment of an amount equal to
the Tranche A Makewhole Amount.

(ii) Any prepayment of the Tranche B Loan by Borrower (i) pursuant to
Section 2.2(c)(ii) or Section 2.2(c)(iii), or (ii) as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), in
each case occurring prior to the *** anniversary of the Tranche B Closing Date
shall, in any such case, be accompanied by payment of an amount equal to the
Tranche B Makewhole Amount.

(f) Prepayment Premium.

(i) Any prepayment of the Tranche A Loan by Borrower (i) pursuant to
Section 2.2(c)(ii) or Section 2.2(c)(iii), or (ii) as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a),
shall, in any such case, be accompanied by payment of an amount equal to the
Tranche A Prepayment Premium.

(ii) Any prepayment of the Tranche B Loan by Borrower (i) pursuant to
Section 2.2(c)(ii) or Section 2.2(c)(iii), or (ii) as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a),
shall, in any such case, be accompanied by payment of an amount equal to the
Tranche B Prepayment Premium.

2.3. Payment of Interest on the Credit Extensions.

(a) Interest Rate.

(i) Subject to Section 2.3(b), the principal amount outstanding under each Term
Loan shall accrue interest at a per annum rate equal to the LIBOR Rate plus
seven and one-half percent (7.50%) per annum (the “Term Loan Rate”), which
interest shall be payable quarterly in arrears in accordance with this
Section 2.3.

(ii) Interest shall accrue on each Term Loan commencing on, and including, the
day on which such Term Loan is made, and shall accrue on such Term Loan, or any
portion thereof, for the day on which such Term Loan or such portion is paid.

(b) Default Rate. In the event Borrower fails to pay any of the Obligations when
due, immediately (and without notice to Borrower or demand by Lender for payment
thereof), such past due Obligations shall bear interest at a rate per annum
which is three percentage points (3.00%) above the rate that is otherwise
applicable thereto (the “Default Rate”), and such interest shall be payable
entirely in cash on demand of Lender. Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

(c) 360-Day Year. Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.

(d) Payments. Except as otherwise expressly provided herein, all loan payments
and any other payments hereunder by (or on behalf of) Borrower shall be made on
the date specified herein to such bank account of Lender as Lender shall have
designated in a written notice to Borrower delivered on or before the Tranche A
Closing Date (which such notice may be updated by Lender from time to time after
the Tranche A Closing Date). Interest is payable quarterly on the Interest Date
of each calendar quarter. Payments of principal or interest received after 2:00
p.m. on such date are considered received at the opening of business on the next
Business Day. When any payment is due on a day that is not a Business Day, such
payment is due the immediately next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid. All payments to be
made by Borrower hereunder or under any other Loan Document, including payments
of principal and interest made hereunder and pursuant to any other Loan
Document, and all fees, expenses, indemnities and reimbursements, shall be made
without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.

 

-4-



--------------------------------------------------------------------------------

(e) If at any time Lender determines (which determination shall be conclusive
absent manifest error) that (i) adequate and reasonable means do not exist for
determining the rate described in clause (a) of the definition of “LIBOR Rate”
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in the immediately preceding clause (i) have not arisen but the
supervisor for the administrator of the three-month LIBOR Rate or a Governmental
Authority having jurisdiction over Lender has made a public statement
identifying a specific date after which the three-month LIBOR Rate shall no
longer be used for determining interest rates for loans, then Lender and
Borrower shall endeavor to establish an alternate rate of interest to the
three-month LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.

2.4. Expenses. Borrower shall pay to Lender all Lender Expenses incurred through
and after the Effective Date, promptly after receipt of a written demand
therefor by Lender, setting forth in reasonable detail such Lender Expenses.

2.5. Requirements of Law; Increased Costs. In the event that any applicable
Change in Law:

(a) Does or shall subject Lender to any Tax of any kind whatsoever with respect
to this Agreement or the Term Loan made hereunder (except, in each case,
Indemnified Taxes, Taxes described in clause (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes);

(b) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan, insurance charge or similar
requirements against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, Lender; or

(c) Does or shall impose on Lender any other condition (other than Taxes); and
the result of any of the foregoing is to increase the cost to Lender (as
determined by Lender in good faith using calculation methods customary in the
industry) of making, renewing or maintaining the Term Loans or to reduce any
amount receivable in respect thereof or to reduce the rate of return on the
capital of Lender or any Person controlling Lender,

then, in any such case, Borrower shall promptly pay to Lender, within *** of its
receipt of the certificate described below, any additional amounts necessary to
compensate Lender for such additional cost or reduced amounts receivable or rate
of return as reasonably determined by Lender with respect to this Agreement or
the Term Loan made hereunder. If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.5, it shall promptly notify Borrower in
writing of the event by reason of which it has become so entitled, and a
certificate as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by
Lender to Borrower shall be conclusive in the absence of manifest error. The
provisions hereof shall survive the termination of this Agreement and the
payment of the outstanding Term Loans and all other Obligations. Failure or
delay on the part of Lender to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
under this Section 2.5 shall not constitute a waiver of Lender’s right to demand
such compensation; provided that Borrower shall not be under any obligation to
compensate Lender under this Section 2.5 with respect to increased costs or
reductions with respect to any period prior to the date that is *** prior to the
date of the delivery of the notice required pursuant to the foregoing provisions
of this paragraph; provided, further, that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the *** period referred
to above shall be extended to include the period of retroactive effect thereof.

2.6. Taxes; Withholding, Etc.

(a) All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority. In addition, Borrower agrees to pay, and shall indemnify and hold
Lender harmless from, Other Taxes, and as soon as practicable after the date of
paying such sum, Borrower shall furnish to Lender the original or a certified
copy of a receipt evidencing payment thereof.    

 

-5-



--------------------------------------------------------------------------------

(b) If any Credit Party or any other Person is required by Requirements of Law
to make any deduction or withholding on account of any Tax (as determined in the
good faith discretion of an applicable Credit Party or other applicable
withholding agent) from any sum paid or payable by any Credit Party to Lender
under any of the Loan Documents: (i) Borrower shall notify Lender in writing of
any such requirement or any change in any such requirement promptly after
Borrower becomes aware of it; (ii) Borrower shall make any such withholding or
deduction; (iii) Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Credit Party) for its own account or (if that liability is
imposed on Lender, as the case may be) on behalf of and in the name of Lender in
accordance with Requirements of Law; (iv) if the Tax is an Indemnified Tax, the
sum payable by such Credit Party in respect of which the relevant deduction,
withholding or payment of Indemnified Tax is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment (including any deductions for Indemnified Taxes applicable to
additional sums payable under this Section 2.6(b)), Lender receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment of Indemnified Tax been required or made; and (v) as soon
as practicable after paying any sum from which it is required by Requirements of
Law to make any deduction or withholding, Borrower shall deliver to Lender
evidence reasonably satisfactory to Lender of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other
Governmental Authority.

(c) Borrower shall indemnify Lender for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.6(c)) paid by Lender and any liability (including
any reasonable expenses) arising therefrom or with respect thereto whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Any indemnification payment pursuant to this
Section 2.6(c) shall be made to Lender within thirty (30) days from written
demand therefor.

(d) If Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower,
at the time or times reasonably requested by Borrower, such properly completed
and executed documentation reasonably requested by Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.6(d)(i), (ii) or (iv) below) shall not be required if in Lender’s
reasonable judgment such completion, execution or submission would subject
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Lender. For avoidance of doubt,
for the purposes of this Section 2.6(d), the term “Lender” shall include each
applicable assignee. Without limiting the generality of the foregoing:

(i) If Lender is organized under the laws of the United States of America or any
state thereof, Lender shall deliver to Borrower two (2) executed copies of
Internal Revenue Service Form W-9 certifying that Lender is exempt from U.S.
federal backup withholding tax.

(ii) If Lender is a Foreign Lender, Lender shall deliver, and shall cause each
applicable assignee thereof to deliver, to Borrower, on or prior to, the Closing
Date and, the date on which a Lender Transfer involving Lender occurs, as
applicable, and at such other times as may be necessary in the determination of
Borrower (in the reasonable exercise of its discretion):

(1) In the case that the Lender is a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, a properly completed and duly
executed copy of Internal Revenue Service (“IRS”) Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, a
properly completed and duly executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal

 

-6-



--------------------------------------------------------------------------------

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) a completed and duly executed copy of IRS Form W-8ECI;

(3) two (2) properly completed and duly executed original copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (along with Form W-9,
W-8BEN-E or W-8BEN for each beneficial owner that will receive, directly or
indirectly, a payment of principal, interest, fees or other amounts payable
under any of the Loan Documents), or any successor forms; and

(4) if Lender is claiming an exemption from United States withholding Tax
pursuant to the “portfolio interest exemption”, it shall provide Borrower with
the applicable executed IRS Form W-8BEN-E or IRS Form W-8BEN and an executed
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-1 in
which Lender represents that it is not a “bank” that entered into any Loan
Documents in the ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the IRC), a “10 percent shareholder” of Borrower (within
the meaning of Section 881(c)(3)(B) of the IRC), or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”), or

(5) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by a withholding statement, IRS Form W-8ECI, IRS
Form W-8BEN-E, an executed U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9 or other certification
documents from each beneficial owner, as applicable, provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide an executed U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of such direct and indirect partner.

(iii) If Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such its becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower to determine the
withholding or deduction required to be made.

(iv) If a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with their obligations under FATCA and to determine that
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(v) If Lender is required to deliver any forms, statements, certificates or
other evidence with respect to United States federal Tax or backup withholding
matters pursuant to this Section 2.6(d), Lender hereby agrees, from time to time
after the initial delivery by Lender of such forms, certificates or other
evidence, whenever a lapse in time, change in circumstances or law, or
additional

 

-7-



--------------------------------------------------------------------------------

guidance by a Governmental Authority renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, to promptly deliver to
Borrower two (2) new original copies.

(vi) Borrower shall not be required to pay any additional amount to Lender under
Section 2.6(b)(iii) if Lender shall have failed (1) to timely deliver to
Borrower the forms, certificates or other evidence referred to in this
Section 2.6(d) (each of which shall be complete, accurate and duly executed), or
(2) to notify Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided that, if Lender shall have
satisfied the requirements of this Section 2.6(d) on the Tranche A Closing Date
(or on the date Lender initially acquires an interest in a Term Loan), nothing
in this last sentence of this Section 2.6(d) shall relieve Borrower of its
obligations to pay any additional amounts pursuant to this Section 2.6 in the
event that, solely as a result of any change in any Requirements of Law or any
change in the interpretation, administration or application thereof by any
applicable Governmental Authority, Lender is no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that Lender is not subject to withholding as described herein and in
the forms, certificates or other evidence initially provided by Lender.

(e) If any party hereto determines that it has received a refund of any Taxes or
a credit or offset for any Taxes as to which it has been indemnified pursuant to
this Section 2.6 (including by the payment of additional amounts pursuant to
this Section 2.6), it shall pay to the indemnifying party an amount equal to
such refund, credit or offset (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 2.6 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (e) in the
event that such indemnified party is required to repay, credit or offset such
refund to such Governmental Authority and the requirement to repay such refund
to such Governmental Authority is not due to the indemnified party’s failure to
timely provide complete and accurate Internal Revenue Service forms and other
documentation required pursuant to Section 2.6(d) or Section 2.8.
Notwithstanding anything to the contrary in this clause (e), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (e) if the payment of such amount would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This clause (e) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.7. Additional Consideration. As additional consideration for the obligation to
make the Term Loans and the making of one or both of the Term Loans, (a) on the
Tranche A Closing Date, Borrower shall pay to Lender an amount equal to the
product of (i) the Tranche A Loan Amount, multiplied by (ii) *** and (b) on the
Tranche B Closing Date, Borrower shall pay to Lender an amount equal to the
product of (i) the Tranche B Loan Amount, multiplied by *** (each such product,
the “Additional Consideration”). The Additional Consideration shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.8. Evidence of Debt; Register; Lender’s Books and Records; Term Loan Notes.

(a) Lender’s Evidence of Debt; Register. Notwithstanding anything herein to the
contrary, Borrower hereby designates Lender to serve as Borrower’s agent solely
for purposes of maintaining at all times at Lender’s principal office a “book
entry system” as described in IRC Treasury Regulation Section 5f.103-1(c)(1)(ii)
that identifies each beneficial owner that is entitled to a payment of principal
and stated interest on each Term Loan (the “Register”) so that each Term Loan is
at all times in “registered form” as described in IRC Treasury Regulations
Section 5f.103-1(c). Lender is hereby authorized by Borrower to record in the
manual or data processing records of Lender, the date and amount of each advance
and the amount of the outstanding Obligations and the date and amount of each
repayment of principal and each payment of interest or otherwise on account of
the Obligations. Absent manifest error, such Lender records shall be conclusive
as to the outstanding principal amount of the total outstanding Obligations, and
the payment of interest, principal and other sums due hereunder; provided,
however, that the failure of Lender to make any such record entry with respect
to any payment shall not limit or otherwise affect the obligations of Borrower
under the Loan Documents. Each Term Loan: (i) shall, pursuant to this clause
(a), be also registered as to both principal and any stated interest with
Borrower or its agent, and (ii) may be

 

-8-



--------------------------------------------------------------------------------

transferred by Lender only by (1) surrender of the old instrument and either
(x) the reissuance by Borrower of the old instrument to the new Lender or
(y) the issuance by Borrower of a new instrument to the new Lender, or
(2) confirmation with Borrower that the right to the principal and stated
interest on such Term Loan is maintained through the book entry system kept by
Lender.

(b) Term Loan Notes. Borrower shall execute and deliver to Lender to evidence
Lender’s Term Loan (i) on the Tranche A Closing Date, the Tranche A Note, and
(ii) on the Tranche B Closing Date, the Tranche B Note.

3. CONDITIONS OF TERM LOAN

3.1. Conditions Precedent to Tranche A Loan. Lender’s obligation to advance the
Tranche A Loan is subject to the satisfaction (or waiver in accordance with
Section 11.5 hereof) of the following conditions:

(a) Lender’s receipt of copies of the Loan Documents (including the Tranche A
Note, executed by Borrower, and the Collateral Documents but excluding any
Control Agreements and any other Loan Document described in Schedule 5.14 of the
Disclosure Letter to be delivered after the Tranche A Closing Date) executed and
delivered by each applicable Credit Party, the Disclosure Letter, if and to the
extent any update thereto is necessary between the Effective Date and the
Tranche A Closing Date (provided, that in no event may the Disclosure Letter be
updated in a manner that would reflect or evidence a Default or Event of Default
(with or without such update)) and each other schedule to such Loan Documents
(the Disclosure Letter and such other schedules to be in form and substance
reasonably satisfactory to Lender);

(b) Lender’s receipt of (i) true, correct and complete copies of the Operating
Documents of each of the Credit Parties, and (ii) a Secretary’s Certificate,
dated the Closing Date, certifying that the foregoing copies are true, correct
and complete (such Secretary’s Certificate to be in form and substance
reasonably satisfactory to Lender);

(c) Lender’s receipt of the Perfection Certificate for Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to Lender, if and to
the extent any update thereto is necessary between the Effective Date and the
Tranche A Closing Date (provided, that in no event may the Perfection
Certificate be updated in a manner that would reflect or evidence a Default or
Event of Default (with or without such update));

(d) Lender’s receipt of a good standing certificate for each Credit Party (where
applicable), certified by the Secretary of State (or the equivalent thereof) of
the jurisdiction of incorporation or formation of such Credit Party as of a date
no earlier than thirty (30) days prior to the Tranche A Closing Date;

(e) Lender’s receipt of a Secretary’s Certificate with completed Borrowing
Resolutions with respect to the Loan Documents and the Tranche A Loan for each
Credit Party, in form and substance reasonably satisfactory to Lender;

(f) each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Lender;

(g) Lender’s receipt of an opinion of Goodwin Procter LLP, counsel to all of the
Credit Parties, in form and substance reasonably satisfactory to Lender;

(h) Lender’s receipt of (i) evidence that the products liability and general
liability insurance policies maintained regarding any Collateral are in full
force and effect and (ii) appropriate evidence showing loss payable or
additional insured clauses or endorsements in favor of Lender (such evidence to
be in form and substance reasonably satisfactory to Lender);

(i) Lender’s receipt of all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”);

 

-9-



--------------------------------------------------------------------------------

(j) a payoff letter in respect of the Indebtedness outstanding under the
Existing CRG Credit Agreement from CRG Servicing LLC and evidencing the
repayment in full of such Indebtedness pursuant thereto prior to or concurrent
with the funding of the Tranche A Loan on the Tranche A Closing Date;

(k) (i) payment of Lender Expenses and other fees then due as specified in
Section 2.4 hereof; and (ii) payment of any and all expenses incurred in
connection with the repayment of all amounts outstanding under the Existing CRG
Credit Agreement;

(l) Lender’s receipt of a certificate, dated the Tranche A Closing Date and
signed by a Responsible Officer of Borrower, confirming there is no Adverse
Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter (such certificate to be in form and substance reasonably satisfactory to
Lender); and

(m) Lender’s receipt of a certificate, dated the Tranche A Closing Date and
signed by a Responsible Officer of Borrower, confirming satisfaction of the
conditions precedent set forth in this Section 3.1 and in Section 3.3 and
Section 3.5 (such certificate to be in form and substance reasonably
satisfactory to Lender).

3.2. Conditions Precedent to Tranche B Loan. Lender’s obligation to advance the
Tranche B Loan is subject to the satisfaction (or waiver in accordance with
Section 11.5 hereof) of the following conditions:

(a) Lender’s receipt of the Tranche B Note, executed by Borrower, and an updated
Disclosure Letter, if and to the extent any update thereto is necessary between
the Tranche A Closing Date and the Tranche B Closing Date (provided, that in no
event may the Disclosure Letter be updated in a manner that would reflect or
evidence a Default or Event of Default (with or without such update)) (to be in
form and substance reasonably satisfactory to Lender);

(b) Lender’s receipt of an updated Perfection Certificate for Borrower and its
Subsidiaries, if and to the extent any update thereto is necessary between the
Tranche A Closing Date and the Tranche B Closing Date (provided, that in no
event may the Perfection Certificate be updated in a manner that would reflect
or evidence a Default or Event of Default (with or without such update)), in
form and substance reasonably satisfactory to Lender;

(c) Lender’s receipt of a Secretary’s Certificate with completed Borrowing
Resolutions with respect to the Loan Documents and the Tranche B Loan for each
Credit Party, in form and substance reasonably satisfactory to Lender;

(d) payment of Lender Expenses and other fees then due as specified in
Section 2.4 hereof; and

(e) Lender’s receipt of a certificate, dated the Tranche B Closing Date and
signed by a Responsible Officer of Borrower, confirming there is no Adverse
Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter delivered in accordance with Section 3.1(k) (such certificate to be in
form and substance reasonably satisfactory to Lender) or advised prior to the
Tranche B Closing Date pursuant to Section 5.2(b);

(f) there should not have been any prepayment of the Tranche A Loan pursuant to
Section 2.2(c)(iii) or as a result of the acceleration of the maturity of the
Tranche A Loan pursuant to Section 8.1(a); and

(g) Lender’s receipt of a certificate, dated the Tranche B Closing Date and
signed by a Responsible Officer of Borrower, confirming satisfaction of the
conditions precedent set forth in this Section 3.2 and in Section 3.3 (such
certificate to be in form and substance reasonably satisfactory to Lender).

3.3. Additional Conditions Precedent to Term Loans. The obligation of Lender to
advance the Term Loans is subject to the following additional conditions
precedent:

 

-10-



--------------------------------------------------------------------------------

(a) the representations and warranties made by the Credit Parties in Section 4
of this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the date on which each Term Loan is
made (both with and without giving effect to such Term Loan) or as of such
earlier date, as applicable); and

(b) there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.

3.4. Covenant to Deliver. The Credit Parties agree to deliver to Lender each
item required to be delivered to Lender under this Agreement as a condition
precedent to any Credit Extension; provided, however, that any such items set
forth on Schedule 5.14 of the Disclosure Letter shall be delivered to Lender
within the time period prescribed therefor on such schedule. The Credit Parties
expressly agree that a Credit Extension made prior to the receipt by Lender of
any such item shall not constitute a waiver by Lender of the Credit Parties’
obligation to deliver such item, and the making of any Credit Extension in the
absence of any such item required to have been delivered by the date of such
Credit Extension shall be in Lender’s sole discretion.

3.5. Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of each Term Loan set forth in this
Agreement, to obtain any Term Loan, Borrower shall deliver to Lender by
electronic mail or facsimile a completed Payment/Advance Form in the form of
Exhibit A hereto for such Term Loan executed by a Responsible Officer of
Borrower (which notice shall be irrevocable on and after the date on which such
notice is given and Borrower shall be bound to make a borrowing in accordance
therewith); provided, however, that if Borrower intends to obtain the Tranche B
Loan, Borrower shall deliver to Lender by electronic mail or facsimile such
completed Payment/Advance Form on such date that is at least *** (or such
shorter period as may be agreed to by Lender) *** prior to the Tranche B Closing
Date set forth in such notice, in which case Lender agrees to make the Tranche B
Loan available to Borrower on the Tranche B Closing Date by wire transfer of
same day funds in Dollars, to such account(s) in the United States as may be
designated in writing to Lender by Borrower.

4. REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Agreement and make the Credit
Extensions to be made on the Closing Date, each Credit Party, jointly and
severally, represents and warrants to Lender that the following statements are
true and correct as of the Effective Date and on the date on which each Term
Loan is made (both with and without giving effect to such Term Loan):

4.1. Due Organization, Power and Authority. Each of Borrower and each of its
Subsidiaries (a) is duly incorporated, organized or formed, and validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
incorporation, organization or formation identified on Schedule 4.15 of the
Disclosure Letter, (b) has all requisite power and authority to (i) own, lease,
license and operate its assets and properties and to carry on its business as
currently conducted and (ii) execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder and otherwise carry out the
transactions contemplated thereby, (c) is duly qualified and, where applicable,
in good standing under the laws of each jurisdiction where its ownership, lease,
license or operation of assets or properties or the conduct of its business
requires such qualification, and (d) has all requisite Governmental Approvals to
operate its business as currently conducted; except in each case referred to
clauses (a) (other than with respect to Borrower and any other Credit Party),
(b)(i), (c) or (d) above, to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.2. Equity Interests. All of the outstanding Equity Interests in each
Subsidiary of the Borrower, the Equity Interests of which are required to be
pledged pursuant to the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the Closing Date, all such
Equity Interests owned directly by Borrower or any other Credit Party are owned
free and clear of all Liens except for Permitted Liens. Schedule 4.2 of the
Disclosure Letter identifies each Person, the Equity Interests of which are
required to be pledged on the Closing Date pursuant to the Collateral Documents.

 

-11-



--------------------------------------------------------------------------------

4.3. Authorization; No Conflict. Except as set forth on Schedule 4.3 of the
Disclosure Letter, the execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Credit Party’s Operating Documents,
(ii) conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any provision of any security issued by such Credit
Party or of any agreement, instrument or other undertaking to which such Credit
Party is a party or affecting such Credit Party or the assets or properties of
such Credit Party or any of its Subsidiaries or (B) any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its properties or assets are subject,
(iii) result in the creation of any Lien (other than under the Loan Documents)
or (iv) violate any Requirements of Law, except, in the cases of clauses (b)(ii)
and (b)(iv) above, to the extent that such conflict, breach, contravention,
payment or violation could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

4.4. Government Consents; Third Party Consents. Except as set forth on Schedule
4.4 of the Disclosure Letter, no Governmental Approval or other approval,
consent, exemption or authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (including any counterparty
to any Current Company IP Agreement or other Material Contract) is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Loan
Document, or for the consummation of the transactions contemplated hereby or
thereby, (b) the grant by any Credit Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or
(d) the exercise by Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Credit Parties to Lender in favor and for the benefit of Lender and the
other Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, (iii) filings under state or federal
securities laws and (iv) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

4.5. Binding Obligation. Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity.

4.6. Collateral. In connection with this Agreement, each Credit Party has
delivered to Lender a completed certificate signed by such Credit Party (with
respect to all Credit Parties, collectively, the “Perfection Certificate”). Each
Credit Party, jointly and severally, represents and warrants to Lender that:

(a) (i) its exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) the Perfection Certificate
accurately sets forth as of the Closing Date its place of business, or, if more
than one, its chief executive office as well as its mailing address (if
different than its chief executive office); (v) it (and each of its
predecessors) has not, in the five (5) years prior to the Closing Date, changed
its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on the Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete in all material respects as of the
Closing Date. If any Credit Party is not now a Registered Organization but later
becomes one, it shall promptly notify Lender of such occurrence and provide
Lender with such Credit Party’s organizational identification number.

(b) (i) it has good title to, has rights in, and subject to Permitted Subsidiary
Distribution Restrictions, the power to transfer each item of the Collateral
upon which it purports to grant a Lien under any Collateral Document, free and
clear of any and all Liens except Permitted Liens, except for such minor
irregularities or defects in title as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change and
(ii) it has no deposit accounts maintained at a bank or other depository or
financial institution

 

-12-



--------------------------------------------------------------------------------

located in the United States other than the deposit accounts described in the
Perfection Certificate delivered to Lender in connection herewith.

(c) A true, correct and complete list of each pending, registered or issued
Patent, Copyright and Trademark that, individually or together with any other
such Patents, Copyrights or Trademarks, is material to the business of Borrower
and its Subsidiaries, taken as a whole, relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory,
and is owned or co-owned by or exclusively or non-exclusively licensed to any
Credit Party or any of its Subsidiaries (collectively, the “Current Company
IP”), including its name/title, current owner, registration, patent or
application number, and registration or application date, is set forth on
Schedule 4.6(c) of the Disclosure Letter. Except as set forth on Schedule 4.6(c)
of the Disclosure Letter, (i) to the Knowledge of Borrower, each item of owned
Current Company IP is valid and subsisting and no such item of Current Company
IP has lapsed, expired, been cancelled or invalidated or become abandoned, and
(ii) to the Knowledge of Borrower, each such item of Current Company IP which is
licensed from another Person is valid and subsisting and no such item of Current
Company IP has lapsed, expired, been cancelled or invalidated, or become
abandoned. To the Knowledge of Borrower, there are no published patents, patent
applications, articles or prior art references that would reasonably be expected
to materially adversely affect the Product. Except as set forth on Schedule
4.6(c) of the Disclosure Letter, (i) each Person who has or has had any rights
in or to owned Current Company IP or any trade secrets owned by any Credit Party
or any of its Subsidiaries, including each inventor named on the Patents within
such owned Current Company IP filed by any Credit Party or any of its
Subsidiaries, and has executed an agreement assigning his, her or its entire
right, title and interest in and to such owned Current Company IP and such trade
secrets, and the inventions, improvements, ideas, discoveries, writings, works
of authorship, information and other intellectual property embodied, described
or claimed therein, to the stated owner thereof and, (ii) to the Knowledge of
Borrower, no such Person has any contractual or other obligation that would
preclude or conflict with such assignment or the exploitation of the Product in
the Territory or entitle such Person to ongoing payments.

(d) (i) Each Credit Party or any of its Subsidiaries possesses valid title to
the Current Company IP for which it is listed as the owner or co-owner, as
applicable, on Schedule 4.6(c) of the Disclosure Letter; and (ii) there are no
Liens on any Current Company IP, other than Permitted Liens.

(e) There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned by or exclusively licensed to any Credit Party or any of its Subsidiaries,
except, in each case, that could not reasonably be expected to have a materially
adverse impact on such Credit Party’s or Subsidiary’s rights to such Current
Company IP, nor have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired. There are no maintenance, annuity or
renewal fees that are currently overdue beyond their allotted grace period for
any of the Current Company IP which is non-exclusively licensed to any Credit
Party or any of its Subsidiaries, except, in each case, that could not
reasonably be expected to have a materially adverse impact on such Credit
Party’s or Subsidiary’s rights to such Current Company IP, nor to the Knowledge
of Borrower, have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired.

(f) There are no unpaid fees or royalties under any Current Company IP Agreement
that have become due, or are expected to become overdue. Each Current Company IP
Agreement is in full force and effect and, to the Knowledge of Borrower, is
legal, valid, binding, and enforceable in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability. Neither Borrower nor any of its
Subsidiaries, as applicable, is in breach of or default under any Current
Company IP Agreement to which it is a party or may otherwise be bound, and to
the Knowledge of Borrower, no circumstances or grounds exist that would give
rise to a claim of breach or right of rescission, termination, non-renewal,
revision, or amendment of any of the Current Company IP Agreements, including
the execution, delivery and performance of this Agreement and the other Loan
Documents.

(g) No payments by any Credit Party or any of its Subsidiaries are due to any
other Person in respect of the Current Company IP, other than pursuant to the
Current Company IP Agreements and those fees payable to patent offices in
connection with the prosecution and maintenance of the Current Company IP and
associated attorney fees.

 

-13-



--------------------------------------------------------------------------------

(h) No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and, to the Knowledge of Borrower, no circumstance or
grounds exist that would invalidate or reduce, in whole or in part, the
enforceability or scope of (i) the Current Company IP in any manner that could
reasonably be expected to materially adversely affect the Product, or (ii) in
the case of Current Company IP owned or co-owned or exclusively or
non-exclusively licensed by any Credit Party or any of its Subsidiaries, except
as set forth on Schedule 4.6(h) of the Disclosure Letter, such Credit Party’s or
Subsidiary’s entitlement to own or license and exploit such Current Company IP.

(i) Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there is no pending, decided or settled opposition,
interference proceeding, reissue proceeding, reexamination proceeding,
inter-partes review proceeding, post-grant review proceeding, cancellation
proceeding, injunction, lawsuit, paragraph IV patent certification or lawsuit
under the Hatch-Waxman Act, hearing, investigation, complaint, arbitration,
mediation, demand, International Trade Commission investigation, decree, or any
other dispute, disagreement, or claim, in each case alleged in writing to
Borrower or any of its Subsidiaries (collectively referred to hereinafter as
“Specified Disputes”), nor to the Knowledge of Borrower, has any such Specified
Dispute been threatened in writing, in each case challenging the legality,
validity, enforceability or ownership of any Current Company IP. Except as set
forth on Schedule 4.6(i) of the Disclosure Letter, to the Knowledge of Borrower,
there is no patent or patent application of any third party that could
reasonably be expected to infringe a Patent within the Current Company IP.

(j) Except as noted on Schedule 4.6(j) of the Disclosure Letter, no Credit Party
is a party to, nor is it bound by, any Restricted License.

(k) In each case where an issued Patent within the Current Company IP is owned
or co-owned by any Credit Party or its Subsidiaries by assignment, the
assignment has been duly recorded with the U.S. Patent and Trademark Office and
all similar offices and agencies anywhere in the world in which foreign
counterparts are registered or issued.

(l) There are no pending or, to the Knowledge of Borrower, threatened (in
writing) claims against Borrower or any of its Subsidiaries alleging (i) that
any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory infringes or violates (or in the past infringed
or violated) the rights of any third parties in or to any Intellectual Property
(“Third Party IP”) or constitutes a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP, or (ii) that any Current
Company IP is invalid or unenforceable.

(m) The manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of the Product in the
Territory does not, to the Knowledge of Borrower, infringe or violate (or in the
past infringed or violated) any issued or registered Third Party IP (including
any issued Patent within the Third Party IP) or, to the Knowledge of Borrower,
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any Third Party IP.

(n) To the Knowledge of Borrower, there are no settlements, covenants not to
sue, consents, judgments, orders or similar obligations which: (i) restrict the
rights of any Credit Party or any of its Subsidiaries to use any Intellectual
Property relating to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory (in order to accommodate
any Third Party IP or otherwise), or (ii) permit any third parties to use any
Company IP.

(o) To the Knowledge of Borrower, (i) there is no, nor has there been any,
infringement or violation by any Person of any of the Company IP or the rights
therein, and (ii) there is no, nor has there been any, misappropriation by any
Person of any of the Company IP or the subject matter thereof.

(p) Each Credit Party and each of its Subsidiaries has taken all commercially
reasonable measures customary in the pharmaceutical industry to protect the
confidentiality and value of all trade secrets owned by such Credit Party or any
of its Subsidiaries or used or held for use by such Credit Party or any of its
Subsidiaries, in each case relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory.

 

-14-



--------------------------------------------------------------------------------

(q) To the Knowledge of Borrower, the Product made, used or sold under the
Patents within the Current Company IP has been marked with the proper patent
notice.

(r) To the Knowledge of Borrower, at the time of any shipment of BELBUCA® or
Symprotic® occurring prior to the Effective Date, the units thereof so shipped
complied with their relevant specifications and were developed and manufactured
in accordance with current FDA Good Manufacturing Practices, FDA Good Clinical
Practices, and FDA Good Laboratory Practices.

4.7. Adverse Proceedings, Compliance with Laws. Except as set forth on Schedule
4.7 of the Disclosure Letter or advised pursuant to Section 5.2(b), there are no
Adverse Proceedings pending or, to the Knowledge of Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Borrower or any of its Subsidiaries or against any of their
respective assets or properties or revenues (including involving allegations of
sexual harassment or misconduct by any officer of Borrower or any of its
Subsidiaries) that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change. Neither Borrower nor any of its
Subsidiaries (a) is in violation of any Requirements of Law (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, orders, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.8. Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records.

(a) The documents filed by Borrower with the SEC pursuant to the Exchange Act
since January 1, 2019 (the “Exchange Act Documents”), when they were filed with
the SEC, conformed in all material respects to the requirements of the Exchange
Act, and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Borrower or any Subsidiary, and neither Borrower nor any Subsidiary
can give any assurance that such projections will be attained, that actual
results may differ in a material manner from such projections and any failure to
meet such projections shall not be deemed to be a breach of any representation
or covenant herein);

(b) The financial statements (including the related notes thereto) of Borrower
and its Subsidiaries included in the Exchange Act Documents present fairly in
all material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein;

(c) Since December 31, 2018, there has not occurred or failed to occur any
change or event that has had or could reasonably be expected to have, either
alone or in conjunction with any other change(s), event(s) or failure(s), a
Material Adverse Change, except as has been disclosed in the Exchange Act
Documents; and

(d) The Books of Borrower and each of its Subsidiaries in existence immediately
prior to the Effective Date contain full, true and correct entries of all
dealings and transactions in relation to its business and activities in
conformity with Applicable Accounting Standards and all Requirements of Law.

 

-15-



--------------------------------------------------------------------------------

4.9. Solvency. Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of Borrower, nor do any circumstances exist which may
result in the dissolution or liquidation of Borrower.

4.10. Payment of Taxes. All foreign, federal and state income and other material
Tax returns and reports (or extensions thereof) of each Credit Party and each of
its Subsidiaries required to be filed by any of them have been timely filed and
are correct in all material respects, and all material Taxes which are due and
payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where the validity or amount thereof is being contested in good
faith by appropriate proceedings; provided that (a) the applicable Credit Party
has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (b) the failure to pay such Taxes,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

4.11. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations is subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change. There are and, to the Knowledge of
Borrower, have been, no conditions, occurrences, or Hazardous Materials
Activities which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. To the Knowledge of Borrower, no predecessor of
Borrower or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
which would reasonably be expected to form the basis of an Environmental Claim
against Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
(but, for the avoidance of doubt, Borrower has not undertaken any investigation
of or made any inquiries to, or relating to, any of its or its Subsidiaries’
predecessors), and neither Borrower’s nor any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent, which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. No event or condition has occurred or is occurring with
respect to any Credit Party relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which, individually or
in the aggregate, has resulted in, or could reasonably be expected to result in,
a Material Adverse Change.

4.12. Material Contracts. After giving effect to the consummation of the
transactions contemplated by this Agreement, except as described on Schedule
4.12 of the Disclosure Letter, each Material Contract is a valid and binding
obligation of the applicable Credit Party and, to the Knowledge of Borrower,
each other party thereto, and is in full force and effect, and neither the
applicable Credit Party nor, to the Knowledge of Borrower, any other party
thereto is in material breach thereof or default thereunder, except where such
breach or default (which default has not been cured or waived) could not
reasonably be expected to give rise to any cancellation, termination or
acceleration right of the applicable counterparty thereto or result in the
invalidation thereof. No Credit Party or any of its Subsidiaries has received
any written notice from any party thereto asserting or, to the Knowledge of
Borrower threatening to assert, circumstances that could reasonably be expected
to result in the cancellation, termination or invalidation of any Material
Contract or the acceleration of such Credit Party’s or Subsidiary’s obligations
thereunder.

4.13. Regulatory Compliance. No Credit Party is or is required to be, or is a
company “controlled” by, an “investment company” as defined in, or is subject to
regulation under, the Investment Company Act of 1940, as amended. Each Credit
Party has complied in all material respects with the Federal Fair Labor
Standards Act. Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, each Plan is in
compliance with the applicable provisions of ERISA, the IRC and other U.S.
federal or state Requirements of Law, respectively. (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) neither any Credit Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability)

 

-16-



--------------------------------------------------------------------------------

under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Credit Party nor any ERISA Affiliate has engaged in
a transaction that would be subject to Section 4069 or 4212(c) of ERISA, except,
with respect to each of clauses (i), (ii) and (iii) above, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change.

4.14. Margin Stock. No Credit Party is engaged principally, or as one of its
important activities, in extending credit for the purpose of, whether immediate
or ultimate, of purchasing or carrying Margin Stock. No Credit Party owns any
Margin Stock. No Credit Party or any of its Subsidiaries has taken or permitted
to be taken any action that might cause any Loan Document to violate Regulation
T, U or X of the Federal Reserve Board.

4.15. Subsidiaries. Schedule 4.15 of the Disclosure Letter (a) sets forth the
name and jurisdiction of incorporation, organization or formation of Borrower
and each of its Subsidiaries and (b) sets forth the ownership interest of
Borrower and any other Credit Party in each of their respective Subsidiaries,
including the percentage of such ownership.

4.16. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries or, to the Knowledge of Borrower,
threatened in writing against any of them before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is pending against Borrower or any of its
Subsidiaries or, to the Knowledge of Borrower, threatened in writing against any
of them, (b) no strike or work stoppage in existence or, to the Knowledge of
Borrower, threatened in writing involving Borrower or any of its Subsidiaries,
and (c) to the Knowledge of Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
Knowledge of Borrower, no union organization activity that is taking place that
in each case specified in any of clauses (a), (b) and (c), individually or
together with any other matter specified in clause (a), (b) or (c), could
reasonably be expected to result in a Material Adverse Change.

4.17. Full Disclosure. None of the documents, certificates or written statements
(excluding any projections and forward-looking statements, estimates, budgets
and general economic or industry data of a general nature) furnished or
otherwise made available to Lender by or on behalf of any Credit Party for use
in connection with the transactions contemplated hereby (in each case, taken as
a whole and as modified or supplemented by other information so furnished
promptly after the same becomes available) contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, as of the time when made or delivered,
not misleading in light of the circumstances in which the same were made;
provided, that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrower or any Subsidiary, and neither Borrower nor any Subsidiary can give any
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not be deemed to be a breach of any representation or covenant
herein). To the Knowledge of Borrower, there are no facts (other than matters of
a general economic or industry nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change and that
have not been disclosed herein or in such other documents, certificates and
written statements furnished or made available to Lender for use in connection
with the transactions contemplated hereby.

4.18. FCPA; Patriot Act; OFAC.

(a) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
has (i) used any corporate funds of Borrower or any of its Subsidiaries for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds of
Borrower or any of its Subsidiaries, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)
or (iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment, and no part of the proceeds of any Credit Extension will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business, or to obtain any improper advantage, in
violation of the FCPA;

 

-17-



--------------------------------------------------------------------------------

(b) (i) The operations of Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the Bank Secrecy Act of 1970, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001 and the anti-money
laundering laws, rules and regulations of each jurisdiction (foreign or
domestic) in which Borrower or any of its Subsidiaries is subject to such
jurisdiction’s Requirements of Law (collectively, the “Anti-Money Laundering
Laws”) and (ii) no action, suit or proceeding by or before any Governmental
Authority or any arbitrator involving Borrower or any of its Subsidiaries with
respect to the Anti-Money Laundering Laws is pending or to the Knowledge of
Borrower, threatened in writing; and

(c) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
is currently the target of or subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
or imposed by the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. Borrower
will not, directly or, to the Knowledge of Borrower, indirectly through an
agent, use the proceeds of the Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently the target of or subject to any U.S. sanctions administered by OFAC.

4.19. Health Care Matters.

(a) Compliance with Health Care Laws. Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries and each officer, Affiliate, and employee
acting on behalf of such Credit Party or any of its Subsidiaries, is in
compliance in all material respects with all Health Care Laws applicable to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory.

(b) Compliance with FDA Laws. Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, are in compliance in all material respects
with all applicable FDA Laws, including those related to the adulteration or
misbranding of products within the meaning of Sections 501 and 502 of the Food
Drug and Cosmetics Act (including any foreign equivalent, the “FDCA”), relating
to any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory. The Product distributed or sold in the
Territory at all times during the past five (5) years has been (i) manufactured
in all material respects in accordance with current FDA Good Manufacturing
Practices, FDA Good Clinical Practices, and FDA Good Laboratory Practices, and
(ii) if and to the extent the Product is required to be approved or cleared by
the FDA pursuant to the FDCA, the Product has been so approved or cleared, and
no inquiries regarding material issues have been initiated by FDA

(c) Compliance with DEA Laws. Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, is in compliance in all material respects
with all applicable DEA Laws, including those related to the reporting of
controlled substances within the meaning of the Controlled Substances Act
(including any foreign and state equivalent, the “CSA”), relating to any
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory. The Product distributed or sold in the Territory at
all times during the past five (5) years has been (i) stored, transported,
imported, offered for sale, documented, secured, and distributed in all material
respects in accordance with DEA Laws and any state laws applicable to controlled
substances, as defined under the CSA and applicable state laws, and implementing
regulations, and (ii) to the extent the Product is required to be authorized by
the DEA pursuant to the CSA and its implementing regulations, the Product has
been so authorized, and no inquiries regarding material issues have been
initiated by the DEA.

(d) Material Statements. Within the past five (5) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any officer,
Affiliate or employee of any Credit Party or Subsidiary in its capacity as a
Subsidiary or as an officer, Affiliate or employee of a Credit Party or
Subsidiary (as applicable), nor, to the Knowledge of Borrower, any agent of any
Credit Party or Subsidiary, (i) has made an untrue statement of a material fact
or a fraudulent statement to any Governmental Authority, (ii) has failed to
disclose a material fact to any Governmental Authority, or (iii) has otherwise
committed an act, made a statement or failed to make a statement

 

-18-



--------------------------------------------------------------------------------

that, at the time such statement or disclosure was made (or, in the case of such
failure, should have been made) or such act was committed, would reasonably be
expected to constitute a material violation of any Health Care Law.

(e) Proceedings; Audits. There is no material investigation, suit, claim, audit,
action (legal or regulatory) or proceeding (legal or regulatory) by a
Governmental Authority pending or, to the Knowledge of Borrower, threatened in
writing against any Credit Party or any of its Subsidiaries relating to any of
the Health Care Laws, Data Protection Laws, FDA Laws or DEA Laws. To the
Knowledge of Borrower, there are no facts, circumstances or conditions which
could reasonably be expected to form the basis for any such material
investigation, suit, claim, audit, action or proceeding, except as has been
disclosed in the Exchange Act Documents.

(f) Prohibited Transactions. Within the past six (6) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any of officer,
Affiliate or employee of a Credit Party or Subsidiary, nor any other Person
acting on behalf of any Credit Party or any Subsidiary, directly or indirectly:
(i) has offered or paid any remuneration, in cash or in kind, to, or made any
financial arrangements with, any past, present or potential patient, supplier,
physician or contractor, in order to illegally obtain business or payments from
such Person in material violation of any Health Care Law; (ii) has given or
made, or is party to any illegal agreement to give or make, any illegal gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any past, present or potential patient, supplier,
physician or contractor, or any other Person in material violation of any Health
Care Law; (iii) has given or made, or is party to any agreement to give or make
on behalf of any Credit Party or any of its Subsidiaries, any contribution,
payment or gift of funds or property to, or for the private use of, any
governmental official, employee or agent where either the contribution, payment
or gift or the purpose of such contribution, payment or gift is a material
violation of the laws of any Governmental Authority having jurisdiction over
such payment, contribution or gift; (iv) has established or maintained any
unrecorded fund or asset for any purpose or made any materially misleading,
false or artificial entries on any of its books or records for any reason; or
(v) has made, or is party to any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be in
material violation of any Health Care Law. To the Knowledge of Borrower, there
are no actions pending or threatened (in writing) against any Credit Party or
any of its Subsidiaries or any of their respective Affiliates under any foreign,
federal or state whistleblower statute, including under the False Claims Act of
1863 (31 U.S.C. § 3729 et seq.).

(g) Exclusion. Neither any Credit Party nor, to the Knowledge of Borrower, any
Subsidiary or any officer, Affiliate or employee having authority to act on
behalf of any Credit Party or any Subsidiary, is or, to the Knowledge of
Borrower, has been threatened in writing to be: (i) excluded from any
Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7b and related
regulations; (ii) “suspended” or “debarred” from selling any products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other U.S. Requirements of Law;
(iii) debarred, disqualified, suspended or excluded from participation in
Medicare, Medicaid or any other Governmental Payor Program or is listed on the
General Services Administration list of excluded parties; or (iv) a party to any
other action or proceeding by any Governmental Authority that would prohibit the
applicable Credit Party or Subsidiary from distributing or selling the Product
in the Territory or providing any services to any governmental or other
purchaser pursuant to any Health Care Laws.

(h) HIPAA. Each Credit Party and, to the Knowledge of Borrower, each of its
Subsidiaries, to the extent applicable, is in material compliance with all
applicable, federal, state and local laws and regulations regarding the privacy,
security, and notification of breaches of health information and regarding
electronic transactions, including HIPAA, and each Credit Party and, to the
Knowledge of Borrower, each of its Subsidiaries, to the extent applicable, has
implemented policies, procedures and training customary in the pharmaceutical
industry or otherwise adequate to assure continued compliance and to detect
non-compliance. No Credit Party is a “covered entity” as defined in 45 C.F.R. §
160.103. Each Credit Party and each of its Subsidiaries is not required to
comply with the General Data Protection Regulation (EU 2016/679).

(i) Corporate Integrity Agreement. Neither any Credit Party or Subsidiary, nor
any of their respective Affiliates, nor any officer, director, managing employee
or, to the Knowledge of Borrower, agent (as those terms are defined in 42 C.F.R.
§ 1001.1001) of any Credit Party or Subsidiary, is a party or is otherwise
subject to any order, individual integrity agreement, or corporate integrity
agreement with any U.S. Governmental Authority concerning compliance with any
laws, rules, or regulations, issued under or in connection with a Governmental
Payor Program.

 

-19-



--------------------------------------------------------------------------------

4.20. Regulatory Approvals.

(a) Each Credit Party and each Subsidiary involved in any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory
has all Regulatory Approvals material to its business and operations.

(b) Each Credit Party, each Subsidiary (as applicable) and, to the Knowledge of
Borrower, each licensee of a Credit Party or a Subsidiary of any Intellectual
Property, is in compliance with, and at all times during the past five
(5) years, has complied with, all applicable, federal, state and local laws,
rules, and regulations, governing the research, development, manufacture,
production, use, commercialization, marketing, importing, distribution or sale
of the Product in the Territory, including all such regulations promulgated by
each applicable Regulatory Agency (including the FDA and DEA), the failure of
compliance with which, individually or together with any other such failures,
could reasonably be expected to result in a Material Adverse Change. No Credit
Party or its Subsidiaries has received any written notice from any Regulatory
Agency citing action or inaction by any Credit Party or any of its Subsidiaries
that would constitute a violation of any applicable foreign, federal, state or
local laws, rules, or regulations, which could reasonably be expected to result
in a Material Adverse Change.

4.21. Supply and Manufacturing.

(a) To the Knowledge of Borrower, the Product has at all times been manufactured
in sufficient quantities and of a sufficient quality to satisfy demand of the
Product, without the occurrence of any event causing inventory of the Product to
have become exhausted prior to satisfying such demand or any other event in
which the manufacture and release to the market of the Product does not satisfy
the sales demand for the Product.

(b) Except as disclosed in the Exchange Act Documents or set forth on Schedule
4.21(b) of the Disclosure Letter, to the Knowledge of Borrower, no manufacturer
of the Product has received in the past five (5) years a Form 483 or is
currently subject to a Form 483 impacting the Product with respect to any
facility manufacturing the Product and that, with respect to each such Form 483,
all scientific and technical violations or other issues relating to good
manufacturing practice requirements documented therein, and any disputes
regarding any such violations or issues, have been corrected or otherwise
resolved.

(c) No Credit Party or any of its Subsidiaries has received any notice, oral or
written, from any party to any Manufacturing Agreement containing any indication
by or intent or threat of, such party to reduce or cease, in any material
respect, the supply of Product or the active pharmaceutical ingredient
incorporated therein through calendar year 2025 (or such earlier date in
accordance with the terms and conditions of such Manufacturing Agreement, as
applicable).

4.22. Cybersecurity and Data Protection.

(a) The information technology systems used in the business of Borrower and its
Subsidiaries operate and perform in all material respects as required to permit
Borrower and its Subsidiaries to conduct their business as presently conducted.
Neither Borrower, nor any of its Subsidiaries, nor to the Knowledge of Borrower,
any vendor of Borrower or any of its Subsidiaries, has suffered any data
breaches that (A) have resulted in any unauthorized access, acquisition, use,
control, disclosure, destruction, or modification of any information subject to
Data Protection Laws or any Company IP, or (B) have resulted in unauthorized
access to, control of, or disruption of the information technology systems of
Borrower or any of its Subsidiaries. Except as would not cause or could not be
reasonably expected to result in, individually or in the aggregate, a Material
Adverse Change, (i) Borrower and its Subsidiaries have implemented and maintain
a reasonable enterprise-wide privacy and information security program with
plans, policies and procedures for privacy, physical and cyber security,
disaster recovery, business continuity and incident response, including
reasonable and appropriate administrative, technical and physical safeguards to
protect information subject to Data Protection Laws and the information
technology systems of Borrower and each of its Subsidiaries from any
unauthorized access, use, control, disclosure, destruction or modification,
(ii) Borrower and each of its Subsidiaries is in compliance with all applicable
Requirements of Law and Material Contracts regarding the privacy and security of
customer, consumer, patient, employee and other personal data and is compliant
with their respective published privacy policies and (iii) there have not been
any incidents of, or, to the Knowledge of Borrower, any third party claims
related to, any loss,

 

-20-



--------------------------------------------------------------------------------

theft, unauthorized access to, or unauthorized acquisition, modification,
disclosure, corruption, destruction, or other misuse of any information subject
to Data Protection Laws (including any ransomware incident) that Borrower or any
of its Subsidiaries creates, receives, maintains, or transmits.

(b) Except as would not cause or could not be reasonably expected to result in,
individually or in the aggregate, a Material Adverse Change, neither Borrower
nor any of its Subsidiaries has received any written notice of any claims,
investigations (including investigations by any Governmental Authority), or
alleged violations of any Requirements of Law with respect to information
subject to Data Protection Laws created, received, maintained, or transmitted by
Borrower or any of its Subsidiaries.

4.23. Additional Representations and Warranties.

(a) After giving effect to consummation of the transactions contemplated by this
Agreement, (i) there is no Indebtedness other than Permitted Indebtedness
described in clauses (a) and (b) of the definition of “Permitted Indebtedness”,
and (ii) all amounts due and owing by Borrower under the Existing CRG Credit
Agreement is repaid in full and no further extension of credit is available
thereunder.

(b) There are no Hedging Agreements.

(c) Except as has been disclosed in the Exchange Act Documents, there is no
registration rights agreement, investors’ rights agreement or other similar
agreement relating to, governing or otherwise affecting the ownership of the
capital stock or other equity ownership interests of any Credit Party.

5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

5.1. Maintenance of Existence. (a) Preserve, renew and maintain in full force
and effect its and all its Subsidiaries’ legal existence under the Requirements
of Law in their respective jurisdictions of organization, incorporation or
formation; (b) take all commercially reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable for it and all of its Subsidiaries in the ordinary course
of its business, except in the case of clause (a) (other than with respect to
Borrower) and clause (b) above, (i) to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Change or
(ii) pursuant to a transaction permitted by this Agreement; and (c) comply with
all Requirements of Law of any Governmental Authority to which it is subject,
except where the failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change.

5.2. Financial Statements, Notices. Deliver to Lender:

(a) Financial Statements.

(i) Annual Financial Statements. As soon as available, but in any event within
*** after the end of each fiscal year of Borrower (or such earlier date on which
Borrower is required to file a Form 10-K under the Exchange Act, as applicable),
beginning with the fiscal year ending December 31, 2018, a consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal year, and
the related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all prepared in accordance with Applicable
Accounting Standards, with such consolidated financial statements to be audited
and accompanied by (x) a report and opinion of Borrower’s independent certified
public accounting firm of recognized national standing (which report and opinion
shall be prepared in accordance with Applicable Accounting Standards and shall
not be subject to any qualification as to “going concern” or scope of audit),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Borrower and its Subsidiaries as of the dates and for the periods specified in
accordance with Applicable Accounting Standards, and (y) if and only if Borrower
is required to comply with the internal control provisions pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002 requiring an attestation report of
such independent certified public accounting

 

-21-



--------------------------------------------------------------------------------

firm, an attestation report of such independent certified public accounting firm
as to Borrower’s internal controls pursuant to Section 404 of the Sarbanes-Oxley
Act of 2002 attesting to management’s assessment that such internal controls
meet the requirements of the Sarbanes-Oxley Act of 2002; provided, however, that
Borrower shall be deemed to have made such delivery of such consolidated
financial statements if such consolidated financial statements shall have been
made available within the time period specified above on the SEC’s EDGAR system
(or any successor system adopted by the SEC);

(ii) Quarterly Financial Statements. As soon as available, but in any event
within *** after the end of each of the first three (3) fiscal quarters of each
fiscal year of Borrower (or such earlier date on which Borrower is required to
file a Form 10-K under the Exchange Act, as applicable), beginning with the
fiscal quarter ending March 31, 2019, a consolidated balance sheet of Borrower
and its Subsidiaries as of the end of such fiscal quarter, and the related
consolidated statements of income and cash flows and for such fiscal quarter and
(in respect of the second and third fiscal quarters of such fiscal year) for the
then-elapsed portion of Borrower’s fiscal year, setting forth in each case in
comparative form the figures for the comparable period or periods in the
previous fiscal year, all prepared in accordance with Applicable Accounting
Standards, subject to normal year-end audit adjustments and the absence of
disclosures normally made in footnotes; provided, however, that Borrower shall
be deemed to have made such delivery of such consolidated financial statements
if such consolidated financial statements shall have been made available within
the time period specified above on the SEC’s EDGAR system (or any successor
system adopted by the SEC). Such consolidated financial statements shall be
certified by a Responsible Officer of Borrower as, to his or her knowledge,
fairly presenting, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
as of the dates and for the periods specified in accordance with Applicable
Accounting Standards consistently applied, and on a basis consistent with the
audited consolidated financial statements referred to under Section 5.2(a)(i),
subject to normal year-end audit adjustments and the absence of footnotes; and

(iii) Information During Event of Default. As promptly as practicable (and in
any event within five (5) Business Days of the request therefor), such
additional information regarding the business or financial affairs of Borrower
or any of its Subsidiaries, or compliance with the terms of this Agreement or
any other Loan Documents, as Lender may from time to time reasonably request
during the existence of any Event of Default (subject to reasonable requirements
of confidentiality, including requirements imposed by Requirements of Law or
contract; provided that Borrower shall not be obligated to disclose any
information that is reasonably subject to the assertion of attorney-client
privilege or attorney work-product).

(b) Notice of Defaults or Events of Default, ERISA Events and Material Adverse
Changes. Written notice as promptly as practicable (and in any event within ***)
after a Responsible Officer of Borrower shall have obtained knowledge thereof,
of the occurrence of any (i) Default or Event of Default (including, for the
avoidance of doubt, any failure to comply with the minimum net sales covenant
set forth in Section 6.15), (ii) ERISA Event or (iii) Material Adverse Change.

(c) Legal Action Notice. Prompt written notice (which shall be deemed given to
the extent reported in the Borrower’s periodic reporting under the Exchange Act
and available on the SEC’s EDGAR system (or any successor system adopted by the
SEC)) of any legal action, litigation, investigation or proceeding pending or
threatened in writing against any Credit Party or any Subsidiary (i) that could
reasonably be expected to result in uninsured damages or costs to such Credit
Party or such Subsidiary in an amount in excess of the materiality thresholds
applied by Borrower in accordance with the Exchange Act and related regulations
and standards for purposes of its Exchange Act reporting or (ii) which alleges
potential violations of the Health Care Laws, the FDA Laws or any applicable
statutes, rules, regulations, standards, guidelines, policies and order
administered or issued by any foreign Governmental Authority, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and in each case, provide such additional information
(including any material development therein) as Lender may reasonably request in
relation thereto; provided that Borrower shall not be obligated to disclose any
information that is reasonably subject to the assertion of attorney-client
privilege or attorney work-product).

5.3. Taxes. Timely file all foreign, federal and state income and other material
required Tax returns and reports or extensions therefor and timely pay all
material foreign, federal, state and local Taxes, assessments,

 

-22-



--------------------------------------------------------------------------------

deposits and contributions imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrue thereon; provided, however, that no such Tax or any claim for Taxes
that have become due and payable and have or may become a Lien on any Collateral
shall be required to be paid if (a) it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserves therefor have been set aside on its books and maintained in
conformity with Applicable Accounting Standards and (b) solely in the case of a
Tax or claim that has or may become a Lien against any Collateral, such contest
proceedings conclusively operate to stay the sale or forfeiture of any portion
of any Collateral to satisfy such Tax or claim. No Credit Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Borrower or any of
its Subsidiaries).

5.4. Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of comparable size
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons of comparable size engaged in the same or similar
businesses as Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Any products liability or general
liability insurance maintained in the United States regarding Collateral shall
name Lender as additional insured or loss payee, as applicable. So long as no
Event of Default shall have occurred and be continuing, the Borrower and its
Subsidiaries may retain all or any portion of the proceeds of any insurance of
the Borrower and its Subsidiaries (and Lender shall promptly remit to the
Borrower any proceeds with respect to any insurance received by it).

5.5. Operating Accounts. In the case of any Credit Party, contemporaneously with
the establishment of any new Collateral Account at or with any bank or other
depository or financial institution located in the United States, subject such
account to a Control Agreement that is reasonably acceptable to Lender. For each
Collateral Account that each Credit Party at any time maintains, such Credit
Party shall cause the applicable bank or other depository or financial
institution located in the United States at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Lender’s Lien in
favor and for the benefit of Lender and the other Secured Parties in such
Collateral Account in accordance with the terms hereunder, which Control
Agreement may not be terminated without the prior written consent of Lender. The
provisions of the previous two (2) sentences shall not apply to deposit accounts
exclusively used for payroll, payroll Taxes and other employee wage and benefit
payments to or for the benefit of any Credit Party’s employees, zero balance
accounts, accounts (including trust accounts) used exclusively for escrow,
customs, insurance or fiduciary purposes, merchant accounts, accounts used
exclusively for compliance with any Requirements of Law to the extent such
Requirements of Law prohibit the granting of a Lien thereon, accounts which
constitute cash collateral in respect of a Permitted Lien and any other account
designated as an Excluded Account by a Responsible Officer of Borrower in
writing delivered to Lender, the cash balance of which does not exceed *** in
the aggregate at any time (all such accounts, collectively, the “Excluded
Accounts”). Notwithstanding the foregoing, the Credit Parties shall have until
the date that is *** (or such longer period as Lender may agree in its sole
discretion) following (i) the Closing Date to comply with the provisions of this
Section 5.5 with regard to Collateral Accounts of the Credit Parties in
existence on the Closing Date (or opened during such *** period (or such longer
period as Lender may agree in its sole discretion)) and (ii) the closing date of
any Acquisition or other Investment to comply with the provisions of this
Section 5.5 with regard to Collateral Accounts of the Credit Parties acquired in
connection with such Acquisition or other Investment.

5.6. Compliance with Laws. Comply in all respects with the Requirements of Law
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or its assets or properties (including Environmental Laws, ERISA,
Anti-Money Laundering Laws, OFAC, FCPA, Health Care Laws, FDA Laws, DEA Laws,
Data Protection Laws, and the Federal Fair Labor Standards Act), except if the
failure to comply therewith could not, individually or together with any other
such failures, reasonably be expected to result in a Material Adverse Change.

5.7. Protection of Intellectual Property Rights.

(a) Except as could not reasonably be expected to result in a Material Adverse
Change, (i) protect, defend and maintain the validity and enforceability of the
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for

 

-23-



--------------------------------------------------------------------------------

sale, distribution or sale of the Product in the Territory, including defending
any future or current oppositions, interference proceedings, reissue
proceedings, reexamination proceedings, inter-partes review proceedings,
post-grant review proceedings, cancellation proceedings, injunctions, lawsuits,
paragraph IV patent certifications or lawsuits under the Hatch-Waxman Act,
hearings, investigations, complaints, arbitrations, mediations, demands,
International Trade Commission investigations, decrees, or any other disputes,
disagreements, or claims, challenging the legality, validity, enforceability or
ownership of any Company IP; (ii) maintain the confidential nature of any
material trade secrets and trade secret rights used in any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory; and (iii) not allow any Company IP material to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory to be abandoned, forfeited or dedicated to the
public or any Current Company IP Agreement to be terminated by Borrower or any
of its Subsidiaries, as applicable, without Lender’s prior written consent (such
consent not to be unreasonably withheld or delayed); provided, however, that
with respect to any such Company IP that is not owned by Borrower or any of its
Subsidiaries, the obligations in clauses (i) and (iii) above shall apply only to
the extent Borrower or any of its Subsidiaries have the right to take such
actions or to cause any licensee or other third party to take such actions
pursuant to applicable agreements or contractual rights.

(b) (i) Except as Borrower may otherwise determine in its reasonable business
judgment, use commercially reasonable efforts, at its (or its Subsidiaries’, as
applicable) sole expense, either directly or indirectly, with respect to any
licensee or licensor under the terms of any Credit Party’s (or any of its
Subsidiary’s) agreement with the respective licensee or licensor, as applicable,
to take any and all actions (including taking legal action to specifically
enforce the applicable terms of any license agreement) and prepare, execute,
deliver and file agreements, documents or instruments which are necessary or
desirable to (A) prosecute and maintain the Company IP material to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory and (B) diligently defend or assert the Company IP
material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory against material
infringement, misappropriation, violation or interference by any other Persons
and, in the case of Copyrights, Trademarks and Patents within the Company IP,
against any claims of invalidity or unenforceability (including by bringing any
legal action for infringement, dilution, violation or defending any counterclaim
of invalidity or action of a non-Affiliate third party for declaratory judgment
of non-infringement or non-interference); and (ii) use commercially reasonable
efforts to cause any licensee or licensor of any Company IP not to, and such
Credit Party shall not, disclaim or abandon, or fail to take any action
necessary or desirable to prevent the disclaimer or abandonment of Company IP
material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory.

(c) Protect, defend and maintain market exclusivity for the manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory through
***, and not allow for the manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of a generic version of the Product in the Territory before ***, without
Lender’s prior written consent. Borrower agrees to notify Lender in writing,
keep Lender informed, and allow Lender to comment on any filings in any
opposition, interference proceeding, reissue proceeding, reexamination
proceeding, inter-partes review proceeding, post-grant review proceeding,
cancellation proceeding, injunction, lawsuit, paragraph IV patent certification
or lawsuits under the Hatch-Waxman Act, hearing, investigation, complaint,
arbitration, mediation, demand, International Trade Commission investigation,
decree, or any other dispute, disagreement, or claim, in each case challenging
the legality, validity, enforceability or ownership of any Company IP.

5.8. Books and Records. Maintain proper Books, in which entries that are full,
true and correct in all material respects and are in conformity with Applicable
Accounting Standards consistently applied shall be made of all material
financial transactions and matters involving the assets, properties and business
of such Credit Party (or such Subsidiary), as the case may be.

5.9. Access to Collateral; Audits. Allow Lender, or its agents or
representatives, at any time during the occurrence and continuance of an Event
of Default during normal business hours and upon reasonable advance

 

-24-



--------------------------------------------------------------------------------

notice, to visit and inspect the Collateral and inspect, copy and audit any
Credit Party’s Books. The foregoing inspections and audits shall be at the
relevant Credit Party’s expense.

5.10. Use of Proceeds. Use the proceeds of the Term Loans solely to repay the
Indebtedness outstanding under the Existing CRG Credit Agreement and any and all
associated costs and expenses and to fund its general corporate requirements,
and (b) not use the proceeds of the Term Loans or any other Credit Extensions,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock, for the purpose of
extending credit to any other Person for the purpose of purchasing or carrying
any Margin Stock or for any other purpose that might cause any Term Loan or
other Credit Extension to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. If requested by Lender,
Borrower shall complete and sign Part I of a copy of Federal Reserve Form G-3
referred to in Regulation U and deliver such copy to Lender.

5.11. Further Assurances. Promptly upon the reasonable written request of
Lender, execute, acknowledge and deliver such further documents and do such
other acts and things in order to effectuate or carry out more effectively the
purposes of this Agreement and the other Loan Documents at its expense,
including after the Closing Date taking such steps as are reasonably deemed
necessary or desirable by Lender to maintain, protect and enforce Lender’s Lien
in favor and for the benefit of Lender and the other Secured Parties on
Collateral securing the Obligations created under the Security Agreement and the
other Loan Documents in accordance with the terms of the Security Agreement and
the other Loan Documents, subject to Permitted Liens.

5.12. Additional Collateral; Guarantors.

(a) From and after the Closing Date, except as otherwise approved in writing by
Lender, each Credit Party shall cause each of its Subsidiaries (other than
Excluded Subsidiaries) to guarantee the Obligations and to cause each such
Subsidiary to grant to Lender in favor and for the benefit of Lender and the
other Secured Parties a first priority security interest in and Lien upon, and
pledge to Lender in favor and for the benefit of Lender and the other Secured
Parties, subject to Permitted Liens, all of such Subsidiary’s properties and
assets constituting Collateral, whether now existing or hereafter acquired or
existing, to secure such guaranty; provided, that such Credit Party’s
obligations to cause any Subsidiaries formed or acquired after the Closing Date
to take the foregoing actions shall be subject to the timing requirements of
Section 5.13. Furthermore, except as otherwise approved in writing by Lender,
each Credit Party, from and after the Closing Date, shall, and shall cause each
of its Subsidiaries to grant Lender in favor and for the benefit of Lender and
the other Secured Parties a first priority security interest in and Lien upon,
and pledge to Lender in favor and for the benefit of Lender and the other
Secured Parties, subject to Permitted Liens, the limitations set forth herein
and the limitations set forth in the other Loan Documents, all of the Equity
Interests (other than Excluded Equity Interests) of each of its Subsidiaries. In
connection with each pledge of certificated Equity Interests required under the
Loan Documents, the Credit Parties shall deliver, or cause to be delivered, to
Lender, such certificate(s) together with stock powers or assignments, as
applicable, properly endorsed for transfer to Lender or duly executed in blank,
in each case reasonably satisfactory to Lender. In connection with each pledge
of uncertificated Equity Interests required under the Loan Documents, the Credit
Parties shall deliver, or cause to be delivered, to Lender an executed
uncertificated stock control agreement among the issuer, the registered owner
and Lender substantially in the form attached as an Annex to the Security
Agreement.

(b) In the event any Credit Party acquires any fee title to real estate in the
U.S. with a fair market value (reasonably determined in good faith by a
Responsible Officer of Borrower) in excess of ***, unless otherwise agreed by
Lender, such Person shall execute or deliver, or cause to be executed or
delivered, to Lender, (i) within *** after such acquisition, an appraisal
complying with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, (ii) within *** after receipt of notice from Lender that such real
estate is located in a Special Flood Hazard Area, Federal Flood Insurance,
(iii) within *** after such acquisition, a fully executed Mortgage, in form and
substance reasonably satisfactory to Lender, together with an A.L.T.A. lender’s
title insurance policy issued by a title insurer reasonably satisfactory to
Lender, in form and substance (including any endorsements) and in an amount
reasonably satisfactory to Lender insuring that the Mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens (other than Permitted Liens), (iv)
simultaneously with such acquisition, then-current A.L.T.A. surveys, certified
to Lender by a licensed surveyor sufficient to allow the issuer of the lender’s
title insurance policy to issue such policy without a survey exception and
(v) within *** after such acquisition, an environmental site assessment prepared
by a qualified firm reasonably acceptable to Lender, in form and substance
satisfactory to Lender.

 

-25-



--------------------------------------------------------------------------------

5.13. Formation or Acquisition of Subsidiaries. If Borrower or any of its
Subsidiaries at any time after the Closing Date forms or acquires a Subsidiary
(other than an Excluded Subsidiary) (including by division), as promptly as
practicable but in no event later than *** (or such longer period as Lender may
agree in its sole discretion) after such formation or acquisition: (a) without
limiting the generality of clause (d) below, Borrower will cause such Subsidiary
to execute and deliver to Lender a joinder to the Security Agreement in the form
attached thereto and any relevant IP Security Agreement or other Collateral
Documents, as applicable; (b) Borrower will deliver to Lender (i) true, correct
and complete copies of the Operating Documents of such Subsidiary, (ii) a
Secretary’s Certificate, certifying that the copies of such Operating Documents
are true, correct and complete (such Secretary’s Certificate to be in form and
substance reasonably satisfactory to Lender) and (iii) a good standing
certificate for such Subsidiary certified by the Secretary of State (or the
equivalent thereof) of its jurisdiction of organization, incorporation or
formation; (c) Borrower will deliver to Lender a Perfection Certificate, updated
to reflect the formation or acquisition of such Subsidiary; and (d) Borrower
will cause such Subsidiary to satisfy all requirements contained in this
Agreement (including Section 5.12) and each other Loan Document if and to the
extent applicable to such Subsidiary. Borrower and Lender hereby agree that any
such Subsidiary shall constitute a Credit Party for all purposes hereunder as of
the date of the execution and delivery of the joinder contemplated by clause
(a) above. Any document, agreement or instrument executed or issued pursuant to
this Section 5.13 shall be a Loan Document.

5.14. Post-Closing Requirements. Borrower will, and will cause each of its
Subsidiaries to, take each of the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time period prescribed therefor on such schedule
(or such longer period as Lender may agree in its sole discretion), which shall
include, among other things, that notwithstanding anything to the contrary in
Section 5.5, the Credit Parties shall have until the date that is *** following
the Closing Date (or such longer period as Lender may agree in its sole
discretion) to comply with the provisions of Section 5.5 with regard to
Collateral Accounts of the Credit Parties in existence on the Closing Date or
opened during such *** period (or such longer period as Lender may agree in its
sole discretion). All representations and warranties and covenants contained in
this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to take the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time periods set forth therein, rather than
elsewhere provided in the Loan Documents, such that to the extent any such
action set forth in Schedule 5.14 of the Disclosure Letter is not overdue, the
applicable Credit Party shall not be in breach of any representation or warranty
or covenant contained in this Agreement or any other Loan Document applicable to
such action for the period from the Closing Date until the date on which such
action is required to be fulfilled as set forth on Schedule 5.14 of the
Disclosure Letter.

5.15. Environmental.

(a) Deliver to Lender:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any material Environmental Claims;

(ii) promptly upon a Responsible Officer of any Credit Party or any of its
Subsidiaries obtaining knowledge of the occurrence thereof, written notice
describing in reasonable detail (A) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (B) any remedial action taken by any Credit Party or any
other Person in response to (x) any Hazardous Materials Activities, the
existence of which, individually or in the aggregate, could reasonably be
expected to result in one or more Environmental Claims resulting in a Material
Adverse Change, or (y) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
and (C) any Credit Party’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, provided, that with respect to real property adjoining or in the vicinity
of any Facility, Borrower shall have no duty to affirmatively investigate or
make any efforts to become or stay informed regarding any such adjoining or
nearby properties;

 

-26-



--------------------------------------------------------------------------------

(iii) as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to
(A) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, (B) any Release
required to be reported to any federal, state or local governmental or
regulatory agency, or (C) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Credit Party or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to
(x) expose Borrower or any of its Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in a Material Adverse Change
or (y) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Approvals required under any
Environmental Laws for their respective operations, and (B) any proposed action
to be taken by Borrower or any of its Subsidiaries to modify current operations
in a manner that, individually or together with any other such proposed actions,
could reasonably be expected to subject Borrower or any of its Subsidiaries to
any additional material obligations or requirements under any Environmental
Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Lender in relation to any matters
disclosed pursuant to this Section 5.15(a).

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to,
promptly take any and all actions reasonably necessary to (i) cure any violation
of applicable Environmental Laws by Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, and (ii) make an appropriate response to any
Environmental Claim against Borrower or any of its Subsidiaries and discharge
any obligations it may have to any Person thereunder where failure to do so,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.16. Inventory; Returns; Maintenance of Properties. Keep all Inventory in good
and marketable condition, free from material defects and otherwise keep all
Inventory in material compliance with all applicable FDA Good Manufacturing
Practices. Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date or,
solely with respect to the Acquired Business, any new returns and allowances
practices established thereafter in good faith by Borrower. Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear,
casualty and condemnation excepted, all material tangible properties used or
useful in its respective business, and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof except where
failure to do so could not reasonably be expected to result in a Material
Adverse Change.

6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

6.1. Dispositions. Convey, sell, lease, transfer, assign, covenant not to sue,
enter into a coexistence agreement, exclusively or non-exclusively license out,
or otherwise dispose of (including any sale-leaseback or any transfer of assets
pursuant to a plan of division), directly or indirectly and whether in one or a
series of transactions (collectively, “Transfer”), all or any part of its
properties or assets constituting Collateral or any Company IP that does not
constitute Collateral under the Loan Documents but is related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory; except, in each case of this Section 6.1, for
Permitted Transfers (unless otherwise expressly provided in Section 6.6(b)).

6.2. Fundamental Changes; Location of Collateral.

 

-27-



--------------------------------------------------------------------------------

(a) Without at least *** prior written notice to Lender, solely in the case of a
Credit Party: (i) change its jurisdiction of organization, incorporation or
formation, (ii) change its organizational structure or type, (iii) change its
legal name, or (iv) change any organizational number (if any) assigned by its
jurisdiction of organization, incorporation or formation.

(b) Not deliver any material portion of the Collateral to one or more leased
locations or bailees, unless (i) such Credit Party has delivered at least ***
prior written notice to Lender, which such notice shall in reasonable detail
identify such Collateral and indicate the location from which it is being
delivered and the location to which it is being delivered (and may be in the
form of an updated Perfection Certificate; provided that any update to the
Perfection Certificate by any Credit Party pursuant to this Section 6.2(b) shall
not relieve any Credit Party of any other Obligation under this Agreement), and
(ii) Lender and such landlord or bailee are already parties to a landlord’s
consent in favor of Lender for such leased location or a bailee agreement
governing both such Collateral and the location to which such Collateral will be
delivered (in form and substance reasonably satisfactory to Lender).

6.3. Mergers, Acquisitions, Liquidations or Dissolutions.

(a) Merge, divide itself into two (2) or more entities, consolidate, liquidate
or dissolve, or permit any of its Subsidiaries to merge, divide itself into two
(2) or more entities, consolidate, liquidate or dissolve with or into any other
Person, except that:

(i) any Subsidiary of Borrower may merge or consolidate with or into Borrower,
provided that Borrower is the surviving entity,

(ii) any Subsidiary of Borrower may merge or consolidate with any other
Subsidiary of Borrower, provided that if any party to such merger or
consolidation is a Credit Party then either (x) such Credit Party is the
surviving entity or (y) the surviving or resulting entity executes and delivers
to Lender a joinder to the Security Agreement in the form attached thereto and
any relevant IP Security Agreement or other Collateral Documents, as applicable,
and otherwise satisfies the requirements of Section 5.13 substantially
contemporaneously with completion of such merger or consolidation to;

(iii) any Subsidiary of Borrower may divide itself into two (2) or more entities
or be dissolved or liquidated, provided that the properties and assets of such
Subsidiary are allocated or distributed to an existing or newly-formed Credit
Party; and

(iv) any Permitted Investment may be structured as a merger or consolidation; or

(b) make, or permit any of its Subsidiaries to make, Acquisitions outside the
ordinary course of business, including any purchase of the assets of any
division or line of business of any other Person, other than Permitted
Acquisitions or Permitted Investments.

6.4. Indebtedness. Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness; provided, however, that the accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.4.

6.5. Encumbrances. Except for Permitted Liens, (i) create, incur, allow, or
suffer to exist any Lien on any Collateral, or (ii) permit (other than pursuant
to the terms of the Loan Documents) any material portion of the Collateral not
to be subject to the first priority security interest granted in the Loan
Documents or otherwise pursuant to the Collateral Documents, in each case of
this clause (ii), other than as a direct result of any action by Lender or
failure of Lender to perform an obligation of Lender under the Loan Documents.

 

-28-



--------------------------------------------------------------------------------

6.6. No Further Negative Pledges; Negative Pledge.

(a) No Credit Party nor any of its Subsidiaries shall enter into any agreement,
document or instrument directly or indirectly prohibiting (or having the effect
of prohibiting) or limiting the ability of such Credit Party or Subsidiary to
create, incur, assume or suffer to exist any Lien upon any Collateral, whether
now owned or hereafter acquired, in favor and for the benefit of Lender and the
other Secured Parties with respect to the Obligations or under the Loan
Documents, in each case of this Section 6.6(a), other than Permitted Negative
Pledges.

(b) Notwithstanding Section 6.1, no Credit Party will sell, assign, transfer,
exchange or otherwise dispose of, or create, incur, allow or suffer to exist any
Lien on, any Equity Interests constituting Collateral issued by any Subsidiary
which are owned or otherwise held by such Credit Party, except for:
(i) Permitted Liens; (ii) transfers between or among Credit Parties, provided
that any and all steps as may be required to be taken in order to create and
maintain a first priority security interest in and Lien upon such Equity
Interests in favor and for the benefit of Lender and the other Secured Parties
are taken contemporaneously with the completion of any such transfer; and
(iii) sales, assignments, transfers, exchanges or other dispositions to qualify
directors if required by Requirements of Law or otherwise permitted under this
Agreement, provided that such sale, assignment, transfer, exchange or other
disposition shall be for the minimum number of Equity Interests as are necessary
for such qualification under Requirements of Law.

6.7. Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 5.5 hereof.

6.8. Distributions; Investments.

(a) Pay any dividends or make any distribution or payment on or redeem, retire
or purchase any Equity Interests, except, in each case of this Section 6.8, for
Permitted Distributions.

(b) Directly or indirectly make any Investment other than Permitted Investments.

6.9. No Restrictions on Subsidiary Distributions. No Credit Party nor any of its
Subsidiaries shall enter into any agreement, document or instrument directly or
indirectly prohibiting (or having the effect of prohibiting) or limiting the
ability of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any Collateral to Borrower or any other Subsidiary of Borrower,
except, in each case of this Section 6.9, for Permitted Subsidiary Distribution
Restrictions.

6.10. Subordinated Debt Make or permit any voluntary or optional prepayment of
any Subordinated Debt.

6.11. Amendments or Waivers of Organizational Documents. Amend, restate,
supplement or otherwise modify, or waive, any provision of its Operating
Documents in a manner that would reasonably be expected to result in a Material
Adverse Change.

6.12. Compliance.

(a) Become an “investment company” under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose;

(b) No ERISA Affiliate shall cause or suffer to exist (i) any event that would
result in the imposition of a Lien on any assets or properties of any Credit
Party or a Subsidiary of a Credit Party with respect to any Plan or
Multiemployer Plan or (ii) any other ERISA Event that, in the case of clauses
(i) and (ii), could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Change; or

 

-29-



--------------------------------------------------------------------------------

(c) Permit the occurrence of any other event with respect to any present
pension, profit sharing or deferred compensation plan which could reasonably be
expected to result in a Material Adverse Change.

6.13. Compliance with Anti-Terrorism Laws. Lender hereby notifies each Credit
Party that pursuant to the requirements of Anti-Terrorism Laws, and such
Person’s policies and practices, Lender is required to obtain, verify and record
certain information and documentation that identifies each Credit Party and its
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow Lender to identify
such party in accordance with Anti-Terrorism Laws. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries or Affiliates to, directly
or indirectly, knowingly enter into any documents or contracts with any Person
listed on the OFAC Lists. Each Credit Party shall promptly (but in any event
within three (3) Business Days) notify Lender in writing upon any Responsible
Officer of Borrower having knowledge that any Credit Party or any Subsidiary or
Affiliate of any Credit Party is listed on the OFAC Lists or (a) is convicted
on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. No Credit Party will, nor will any Credit Party permit any of its
Subsidiaries or Affiliates to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids or violates, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

6.14. Amendments or Waivers of Current Company IP Agreements. (a) Waive, amend,
cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to any of the Current Company IP Agreements or
(b) breach, default under, or take any action or fail to take any action that,
with the passage of time or the giving of notice or both, would constitute a
default or event of default under any of the Current Company IP Agreements, in
each case of this Section 6.14, which could reasonably be expected to,
individually or together with any other such waivers, amendments, cancellations,
terminations, exercises or failures, result in a Material Adverse Change.

6.15. Minimum Net Sales. Permit trailing twelve-month Net Sales of BELBUCA®,
tested at the end of each calendar month commencing with the calendar month
ending December 31, 2020 and without violating any other term or provision of
this Agreement, to fall below $95,000,000 (the “Net Sales Threshold”), provided,
that such Net Sales shall include the proceeds from any business interruption
insurance or similar loss of income insurance that the Borrower or its
Subsidiaries may receive during such period which do not in the aggregate exceed
*** of the Net Sales Threshold for such period.

7. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

7.1. Payment Default. Any Credit Party fails to (a) make any payment of any
principal of the Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, or (b) within *** after the same becomes due,
any payment of interest or premium pursuant to Section 2.2, including any
applicable Additional Consideration, Makewhole Amount or Prepayment Premium, or
any other Obligations (which *** cure period shall not apply to any such
payments due on the Term Loan Maturity Date, such earlier date pursuant to
Section 2.2(c)(iii) hereof or the date of acceleration pursuant to
Section 8.1(a) hereof). A failure to pay any such interest, premium or
Obligations pursuant to the foregoing clause (b) prior to the end of such ***
period shall not constitute an Event of Default (unless such payment is due on
the Term Loan Maturity Date, such earlier date pursuant to Section 2.2(c)(iii)
hereof or the date of acceleration pursuant to Section 8.1(a) hereof).

7.2. Covenant Default.

(a) The Credit Parties: (i) fail or neglect to perform any obligation in
Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.10, 5.12, 5.13, 5.14 or 5.16 or
(ii) violate any covenant in Section 6; or

 

-30-



--------------------------------------------------------------------------------

(b) The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for ***, after the earlier of the date on which (i) a
Responsible Officer of any Credit Party becomes aware of such failure and
(ii) written notice thereof shall have been given to the Borrower by Lender.
Cure periods provided under this Section 7.2(b) shall not apply, among other
things, to any of the covenants referenced in clause (a) above.

7.3. Material Adverse Change. A Material Adverse Change of the type described in
clause (iii) or clause (iv) of the definition of “Material Adverse Change”
occurs.

7.4. Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of *** on deposit or otherwise
maintained with Lender, or (ii) a notice of lien or levy is filed against any of
material portion of Collateral by any Governmental Authority, and the same under
sub-clauses (i) and (ii) hereof are not, within *** after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, that no Credit Extensions shall be made during
any *** cure period; or

(b) (i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower and its Subsidiaries from conducting any
material part of their business, taken as a whole.

7.5. Insolvency.

(a) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking: (i) relief in
respect of any Credit Party, or of a substantial part of the property of any
Credit Party, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of the property or assets of any Credit Party;
or (iii) the winding-up or liquidation of any Credit Party, and such proceeding
or petition shall continue undismissed or unstayed for *** or an order or decree
approving or ordering any of the foregoing shall be entered; or

(b) Any Credit Party shall: (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder).

7.6. Other Agreements. Any Credit Party fails to pay any Indebtedness (other
than the Indebtedness represented by this Agreement and the other Loan
Documents) within any applicable grace period after such payment is due and
payable (including at final maturity) or after the acceleration of any such
Indebtedness by the holder(s) thereof because of a default, in each case, if the
total amount of such Indebtedness unpaid or accelerated exceeds ***.

7.7. Judgments. One or more final, non-appealable judgments, orders, or decrees
for the payment of money in an amount in excess of *** (but excluding any final
judgments, orders, or decrees for the payment of money that are covered by
independent third-party insurance as to which liability has not been denied by
such insurance carrier or by an indemnification claim against a solvent and
unaffiliated Person that is not a Credit Party as to which such Person has not
denied liability for such claim), shall be rendered against one or more Credit
Parties

 

-31-



--------------------------------------------------------------------------------

and the same are not, within *** after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.

7.8. Misrepresentations. Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement, any other Loan Document or in any
writing delivered to Lender or to induce Lender to enter this Agreement or any
other Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect (or, to the extent any such representation,
warranty or other statement is qualified by materiality or Material Adverse
Change, in any respect) when made or deemed to be made.

7.9. Loan Documents; Collateral. Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party, or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in any material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to be a perfected and first
priority security interest in any material portion of the Collateral subject
thereto, subject only to Permitted Liens, in each case, other than as a direct
result of any action by Lender or failure of Lender to perform an obligation of
Lender under the Loan Documents.

7.10. ERISA Event. An ERISA Event occurs that, individually or together with any
other ERISA Events, results or could reasonably be expected to result in a
Material Adverse Change or the imposition of a Lien on any Collateral.

8. RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

8.1. Rights and Remedies. While an Event of Default occurs and continues, Lender
may, without notice or demand:

(a) declare all Obligations (including, for the avoidance of doubt, the
Makewhole Amount or Prepayment Premium that is payable pursuant to
Section 2.2(e) and Section 2.2(f), as applicable) immediately due and payable
(but if an Event of Default described in Section 7.5 occurs all Obligations,
including the Makewhole Amount and Prepayment Premium that is payable pursuant
to Section 2.2(e) and Section 2.2(f), as applicable, are automatically and
immediately due and payable without any action by Lender), whereupon all
Obligations for principal, interest, premium or otherwise (including, for the
avoidance of doubt, the Makewhole Amount and Prepayment Premium that is payable
pursuant to Section 2.2(e) and Section 2.2(f), as applicable) shall become due
and payable by Borrower without presentment, demand, protest or other notice of
any kind, which are all expressly waived by the Credit Parties hereby;

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of the Collateral Accounts;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or Lender’s security interest in favor and for the
benefit of Lender and the other Secured Parties in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates. Lender or its agents or representatives may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest in favor and for the benefit of
Lender and the other Secured Parties and pay all expenses incurred. Borrower
grants Lender a license to enter and occupy (and for its agents or
representatives to enter and occupy) any of its premises, without charge, to
exercise any of Lender’s rights or remedies;

(e) apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Lender owing to or for the credit or the account of
Borrower;

 

-32-



--------------------------------------------------------------------------------

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. With respect to any and all
Intellectual Property owned by any Credit Party and included in Collateral, each
Credit Party hereby grants to Lender, for the benefit of all Secured Parties, as
of the Closing Date, a non-exclusive, royalty-free license or other right to
use, without charge, such Intellectual Property in advertising for sale and
selling any Collateral and, in connection with Lender’s exercise of its rights
under this Section 8.1, Borrower’s rights under all licenses and all franchise
Contracts inure to the benefit of all Secured Parties. Each Credit Party shall
retain the right to control Lender’s use of its trade names and Trademarks and
such trade names and Trademarks, together with the goodwill associated
therewith, are and remain the exclusive property of the Credit Parties, and any
and all use of the same by Lender shall inure to the benefit of the Credit
Parties;

(g) place a “hold” on any account maintained with Lender or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books regarding Collateral; and

(i) exercise all rights and remedies available to Lender under the Collateral
Documents or any other Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

Lender agrees that in connection with any foreclosure or other exercise of
rights under this Agreement or any other Loan Document with respect to any
Intellectual Property included in the Collateral, the rights of the licensees
under any license of such Intellectual Property will not be terminated, limited
or otherwise adversely affected so long as no default exists thereunder in a way
that would permit the licensor to terminate such license (commonly termed a
non-disturbance). Without limitation to any other provision herein or in any
other Loan Document, while an Event of Default occurs and continues, at Lender’s
request, representatives from Borrower and Lender shall promptly meet (in person
or telephonically) to discuss in good faith how to collect, receive, appropriate
and realize upon Borrower’s rights and interests in, to and under the Current
Company IP Agreement, including in connection with any foreclosure or other
exercise of Lender’s rights with respect thereto. If Borrower and Lender do not
mutually agree with respect thereto within ten (10) Business Days after such
request by Lender (or such later date as agreed by Lender), then Lender may
request Borrower to, and Borrower (promptly following the receipt of such
request) shall, use reasonable best efforts to obtain the written consent of
Shionogi Inc., pursuant to Section 16.5 of the Symproic License Agreement, to
the exercise by Lender of any and all rights and remedies under this Agreement
or any other Loan Document with respect to the Current Company IP Agreement, in
form and substance reasonably satisfactory to Lender.

8.2. Power of Attorney. Borrower hereby irrevocably appoints Lender and any
Related Party thereof as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Collateral Accounts directly with depository banks where the Collateral Accounts
are maintained, for amounts and on terms Lender determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s products liability or general
liability insurance policies maintained in the United States regarding
Collateral; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Lender or a third party as the Code
permits. Borrower hereby appoints Lender and any Related Party thereof as its
lawful attorney-in-fact to file or record any documents necessary to perfect or
continue the perfection of Lender’s security interest in favor and for the
benefit of Lender and the other Secured Parties in the Collateral regardless of
whether an Event of Default has occurred until all Obligations (other than
inchoate indemnity obligations) have been satisfied in full and Lender is not
under any further obligation to make Credit Extensions hereunder. The foregoing
appointment of Lender and any Related Party thereof as Borrower’s attorney in
fact, and all of Lender’s (or such Related Party’s) rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Lender’s
obligation to provide Credit Extensions terminates.

8.3. Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Lender shall apply any funds in its possession,
whether from Borrower account balances, payments,

 

-33-



--------------------------------------------------------------------------------

proceeds realized as the result of any collection of Collateral Accounts or
disposition of any other Collateral, or otherwise, to the Obligations in such
order as Lender shall determine in its sole discretion. Any surplus shall be
paid to Borrower or other Persons legally entitled thereto; Borrower shall
remain liable to Lender for any deficiency. If Lender directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Lender shall have the option, exercisable at any time,
of either reducing the Obligations by the principal amount of the purchase price
or deferring the reduction of the Obligations until the actual receipt by Lender
of cash therefor.

8.4. Lender’s Liability for Collateral. So long as Lender complies with
Requirements of Law regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; or (c) any act or default of any other Person. In no event
shall Lender have any liability for any diminution in the value of the
Collateral for any reason. Borrower bears all risk of loss, damage or
destruction of the Collateral.

8.5. No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Lender’s rights and remedies under this Agreement and the
other Loan Documents are cumulative. Lender has all rights and remedies provided
under the Code, by law, or in equity. The exercise by Lender of one right or
remedy is not an election and shall not preclude Lender from exercising any
other remedy under this Agreement or other remedy available at law or in equity,
and the waiver by Lender of any Event of Default is not a continuing waiver.
Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

8.6. Demand Waiver; Makewhole Amount; Prepayment Premium. Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lender on which Borrower is liable. Borrower acknowledges and
agrees that if the maturity of all Obligations shall be accelerated pursuant to
Section 8.1(a) by reason of the occurrence of an Event of Default, the Makewhole
Amount or Prepayment Premium, as applicable, that is payable pursuant to
Section 2.2(e) or Section 2.2(f), as the case may be, shall become due and
payable by Borrower upon such acceleration, whether such acceleration is
automatic or is effected by Lender’s declaration thereof, as provided in
Section 8.1(a), and Borrower shall pay the Makewhole Amount or Prepayment
Premium, as applicable, that is payable pursuant to Section 2.2(e) or
Section 2.2(f), as the case may be, as compensation to Lender for the loss of
its investment opportunity and not as a penalty, and Borrower waives any right
to object thereto in any voluntary or involuntary bankruptcy, insolvency or
similar proceeding or otherwise.

9. NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below. Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.

If to Borrower or any other Credit Party:

BioDelivery Sciences International, Inc.

4131 ParkLake Avenue, Suite #225

Raleigh, NC 27612

Attention: Jim Vollins

Telephone: (919) 582-9050

 

-34-



--------------------------------------------------------------------------------

Email: jvollins@bdsi.com

with a copy to:

BioDelivery Sciences International, Inc.

4131 ParkLake Avenue, Suite #225

Raleigh, NC 27612

Attention: Terry Coelho

Telephone: (919) 582-9050

Email: tcoelho@bdsi.com

with a copy to (which shall not constitute notice) to:

Goodwin Procter LLP

Three Embarcadero Center

28th Floor

San Francisco, California 94111

Attn: William Burnet Pearce

Telephone: (415) 733-6031

Facsimile: (415) 384-6015

Email: WPearce@goodwinlaw.com

If to Lender:                     BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn: Company Secretary

Tel: +44 01 392 477 500

Fax: +44 01 392 253 282

with copies (which shall not constitute notice) to:

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn: Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email: pg@PharmakonAdvisors.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email: gsecol@akingump.com

10. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF

 

-35-



--------------------------------------------------------------------------------

ANY OTHER JURISDICTION. Each party hereto submits to the exclusive jurisdiction
of the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Requirements of Law, in
such Federal court; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of the Lender. Each Credit Party expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and each
Credit Party hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Credit Party hereby waives personal service of
the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to such party at the address set forth
in (or otherwise provided in accordance with the terms of) Section 9 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such party’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT. EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11. GENERAL PROVISIONS

11.1. Successors and Assigns.

(a) This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns.

(b) No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder without the
prior written consent of Lender. Lender may at any time sell, transfer, assign
or pledge this Agreement or any other Loan Document or any of its rights or
obligations hereunder or thereunder, including with respect to any Term Loan (or
any portion thereof), to any Eligible Transferee without Borrower’s prior
written consent, including to grant a participation in all or any part of, or
any interest in, Lender’s obligations, rights or benefits under this Agreement
and the other Loan Documents, including with respect to any Term Loan (or any
portion thereof) (any such sale, transfer, assignment, pledge or grant of a
participation, a “Lender Transfer”); provided, however, that after the
occurrence and during the continuance of an Event of Default, Lender may make a
Lender Transfer to any Person without Borrower’s prior written consent;
provided, further, that Lender may not make a Lender Transfer to a Competitor of
Borrower without Borrower’s prior written consent.

(c) In the case of a Lender Transfer in the form of a participation granted by
Lender to any third party, (i) Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of its obligations hereunder, (iii) Borrower
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) any agreement
or instrument pursuant to which such Lender sells such participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification, or other modification hereto, in
each case subject to the terms and conditions of this Agreement. Borrower agrees
that each participant shall be entitled to the benefits of Sections 2.5 and 2.6
(subject to the requirements and limitations therein, including the requirements
under Section 2.6(d) (it being understood that the documentation required under
Section 2.6(d) shall be delivered to Lender)) to the same extent as if it were a
Person that had acquired its interest by assignment pursuant to clause
(b) above; provided that, with respect to any participation, such participant
shall not be entitled to receive any greater payment under Sections 2.5 or 2.6
than Lender (the party that participated the interest) would have been entitled
to receive, except to the extent of any

 

-36-



--------------------------------------------------------------------------------

entitlement to receive a greater payment resulting from a Change in Law that
occurs after such participant acquired the applicable participation.

(d) Lender shall record any Lender Transfer in the Register. Lender shall
provide Borrower with written notice of a Lender Transfer delivered no later
than five (5) Business Days prior to the date on which such Lender Transfer is
consummated. For the avoidance of doubt, if Lender sells a participation, Lender
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and principal amounts (and stated interest) of each participant’s interest in
the Term Loan or other obligations under the Loan Documents (the “Participant
Register”); provided, however, that Lender shall have no obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Any attempted transfer, pledge or assignment of this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder in violation
of this Section 11.1 shall be null and void.

11.2. Indemnification.

(a) Borrower agrees to indemnify and hold harmless each of Lender and its
Affiliates (and its or their respective successors and assigns) and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof (each such Person, an “Indemnified
Person”) from and against any and all Indemnified Liabilities; provided,
however, that (i) Borrower shall have no obligation to any Indemnified Person
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from the bad faith, gross negligence or willful
misconduct of that Indemnified Person (or its Affiliates or controlling Persons
or their respective directors, officers, managers, partners, members, agents,
sub-agents or advisors), in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, (ii) Borrower shall have no
obligation to any Indemnified Person hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from a material
breach of any obligation of such Indemnified Person hereunder, and
(iii) Borrower shall have no obligation to any Indemnified Person hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from any claim by one Indemnified Person against another
Indemnified Person that does not relate to any act or omission of any Credit
Party, and (iv) no Credit Party shall be liable for any settlement of any claim
or proceeding effected by any Indemnified Person without the prior written
consent of such Credit Party (which consent shall not be unreasonably withheld
or delayed), but if settled with such consent or if there shall be a final
judgment against an Indemnified Person, each of the Credit Parties shall,
jointly and severally, indemnify and hold harmless such Indemnified Person from
and against any loss or liability by reason of such settlement or judgment in
the manner set forth in this Agreement. This Section 11.2(a) shall not apply
with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements arising from any non-Tax claim.

(b) To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each party to this
Agreement hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

-37-



--------------------------------------------------------------------------------

11.3. Severability of Provisions. In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.4. Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties
hereto so long as Lender provides the Credit Parties with written notice of such
correction and allows the Credit Parties at least ten (10) days to object to
such correction in writing delivered to Lender. In the event of such objection,
such correction shall not be made except by an amendment to this Agreement in
accordance with Section 11.5.

11.5. Amendments in Writing; Integration.

(a) No amendment or modification of any provision of this Agreement or any other
Loan Document, or waiver, discharge or termination of any obligation hereunder
or thereunder, no approval or consent hereunder or thereunder (including any
consent to any departure by Borrower or any other Credit Party herefrom or
therefrom), shall in any event be effective unless the same shall be in writing
and signed by Borrower (on its own behalf and on behalf of each other Credit
Party) and Lender. Any such waiver, approval or consent granted shall be limited
to the specific circumstance expressly described in it, and shall not apply to
any subsequent or other circumstance, whether similar or dissimilar, or give
rise to, or evidence, any obligation or commitment to grant any further waiver,
approval or consent.

(b) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

11.6. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

11.7. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower or
any other the Credit Parties in Section 11.2 to indemnify Indemnified Persons
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

11.8. Confidentiality. Any information regarding the Credit Parties and their
Subsidiaries and their businesses provided to Lender by or on behalf of any
Credit Party pursuant to the Loan Documents shall be deemed “Confidential
Information”; provided, however, that Confidential Information does not include
information that is either: (i) in the public domain or in the possession of
Lender or any of its Affiliates or when disclosed to Lender or any of its
Affiliates, or becomes part of the public domain after disclosure to Lender or
any of its Affiliates, in each case, other than as a result of a breach by
Lender or any of its Affiliates of the obligations under this Section 11.8; or
(ii) disclosed to Lender or any of its Affiliates by a third party if Lender or
any of its Affiliates do not know that the third party is prohibited from
disclosing the information. Lender shall not disclose any Confidential
Information to a third party or use Confidential Information for any purpose
other than the exercise of its rights and the performance of its duties or
obligations under the Loan Documents. The foregoing in this Section 11.8
notwithstanding, Lender may disclose Confidential Information: (a) to any of
Lender’s Subsidiaries or Affiliates; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (including, for the
avoidance of doubt, in connection with any proposed Lender Transfer); (c) as
required by law, regulation, subpoena, or other order, provided, that (x) prior
to any disclosure under this clause (c), Lender agrees to endeavor to provide
Borrower with prior written notice thereof and with respect to any law,
regulation, subpoena or other order, to the extent that Lender is permitted to
provide such prior notice to Borrower pursuant to the terms hereof, and (y) any
disclosure under this clause (c) shall be limited solely to that portion of the
Confidential Information as may be specifically compelled by such law,
regulation, subpoena or other order; (d) to the extent requested by regulators
having jurisdiction over Lender or as otherwise required in connection with
Lender’s examination or audit by such regulators; (e) as Lender considers
reasonably necessary in exercising remedies under the Loan Documents; (f) to
third-party service providers of Lender; and (g) to any of Lender’s Related
Parties; provided, however, that the third

 

-38-



--------------------------------------------------------------------------------

parties to which Confidential Information is disclosed pursuant to clauses (a),
(b), (f) and (g) are bound by obligations of confidentiality and non-use that
are no less restrictive than those contained herein.

The provisions of this Section 11.8 shall survive the termination of this
Agreement.

11.9. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
any Credit Party and Lender arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.

11.10. Right of Set-Off. In addition to any rights now or hereafter granted
under Requirements of Law and not by way of limitation of any such rights, upon
the occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, Lender is hereby authorized by each Credit
Party at any time or from time to time, without prior notice to any Credit
Party, any such notice being hereby expressly waived by Borrower (on its own
behalf and on behalf of each other Credit Party), to set off and to appropriate
and to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to Lender
hereunder and under the other Loan Documents, including all claims of any nature
or description arising out of or connected hereto or with any other Loan
Document, irrespective of whether or not (a) Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Term Loan or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured. Lender agrees promptly to notify Borrower after any such set off
and application made by Lender; provided that the failure to give such notice
shall not affect the validity of such set off and application.

11.11. Marshalling; Payments Set Aside. Lender shall not be under any obligation
to marshal any assets in favor of any Credit Party or any other Person or
against or in payment of any or all of the Obligations. To the extent that any
Credit Party makes a payment or payments to Lender or Lender enforces any Liens
or exercises its rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

11.12. Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

11.13. Captions. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

11.14. Construction of Agreement. The parties hereto mutually acknowledge that
they and their respective attorneys have participated in the preparation and
negotiation of this Agreement. In cases of uncertainty, this Agreement shall be
construed without regard to which of the parties hereto caused the uncertainty
to exist.

11.15. Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) except as expressly provided in Section 11.2(a), confer any
benefits, rights or remedies under or by reason of this Agreement on any Persons
other than the express parties to it and their respective successors and
permitted assigns; (b) relieve or discharge the obligation or liability of any
Person not an express party to this Agreement; or (c) give any Person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.

 

-39-



--------------------------------------------------------------------------------

11.16. No Advisory or Fiduciary Duty. Lender may have economic interests that
conflict with those of the Credit Parties. Each Credit Party agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between
Lender, on the one hand, and such Credit Party, its Subsidiaries, and any of
their respective stockholders or affiliates, on the other hand. Each Credit
Party acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between Lender, on the one
hand, and such Credit Party, its Subsidiaries and their respective affiliates,
on the other hand, (ii) in connection therewith and with the process leading to
such transaction, Lender is acting solely as a principal and not the advisor,
agent or fiduciary of such Credit Party, its Subsidiaries or their respective
affiliates, management, stockholders, creditors or any other Person,
(iii) Lender has not assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its Subsidiaries or their respective affiliates with respect
to the transactions contemplated hereby or the process leading thereto
(irrespective of whether Lender or any of its affiliates has advised or is
currently advising such Credit Party, its Subsidiaries or their respective
affiliates on other matters) or any other obligation to such Credit Party, its
Subsidiaries or their respective affiliates except the obligations expressly set
forth in the Loan Documents and (iv) each Credit Party, its Subsidiaries and
their respective affiliates have consulted their own legal and financial
advisors to the extent each deemed appropriate. Each Credit Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, its Subsidiaries or their respective affiliates in connection with
such transaction or the process leading thereto.

12. DEFINITIONS

12.1. Definitions. For the purposes of and as used in the Loan Documents:
(a) references to any Person include its successors and assigns and, in the case
of any Governmental Authority, any Person succeeding to its functions and
capacities; (b) except as the context otherwise requires (including to the
extent otherwise expressly provided in any Loan Document), (i) references to any
law, statute, treaty, order, policy, rule or regulation include any amendments,
supplements and successors thereto and (ii) references to any contract,
agreement, instrument or other document include any amendments, restatements,
supplements or modifications thereto or thereof from time to time to the extent
permitted by the provisions thereof; (c) the word “shall” is mandatory; (d) the
word “may” is permissive; (e) the word “or” has the inclusive meaning
represented by the phrase “and/or”; (f) the words “include”, “includes” and
“including” are not limiting; (g) the singular includes the plural and the
plural includes the singular; (h) numbers denoting amounts that are set off in
parentheses are negative unless the context dictates otherwise; (i) each
authorization herein shall be deemed irrevocable and coupled with an interest;
(j) all accounting terms shall be interpreted, and all determinations relating
thereto shall be made, in accordance with Applicable Accounting Standards;
(k) references to any time of day shall be to New York time; (l) the words
“herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement
as a whole; and (m) unless otherwise expressly provided, references to specific
sections, articles, clauses, sub-clauses, annexes and exhibits are to this
Agreement and references to specific schedules are to the Disclosure Letter. As
used in this Agreement, the following capitalized terms have the following
meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes all accounts receivable, book debts,
and other sums owing to Credit Parties.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Consideration” is defined in Section 2.7.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of Borrower, threatened against or adversely
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries.

 

-40-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members. As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise. In no event shall Lender be deemed to
be an Affiliate of Borrower or any of its Subsidiaries.

“Agreement” is defined in the preamble hereof.

“Anti-Money Laundering Laws” is defined in Section 4.18(b).

“Anti-Terrorism Laws” means any Anti-Money Laundering Laws or other laws
relating to terrorism or money laundering, including Executive Order No. 13224
(effective September 24, 2001), the Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Applicable Accounting Standards” means with respect to Borrower and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.

“Asset Acquisition” means, with respect to Borrower or any of its Subsidiaries,
any purchase, in-license or other acquisition of any properties or assets of any
other Person (including any purchase or other acquisition of any business unit,
line of business or division of such Person). For the avoidance of doubt, “Asset
Acquisition” includes any co-promotion or co-marketing arrangement pursuant to
which Borrower or any Subsidiary acquires rights to promote or market the
products of another Person.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person fifty
percent (50%) or more owned by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) a Person with which Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224, or (e) a Person that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrower” is defined in the preamble hereof.

 

-41-



--------------------------------------------------------------------------------

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender pursuant to Section 3.1 approving the Loan Documents to which such Person
is a party and the transactions contemplated thereby (including the Term Loan),
together with a certificate executed by its Secretary on behalf of such Person
certifying that (a) such Person has the authority to execute, deliver, and
perform its obligations under each of the Loan Documents to which it is a party,
(b) that attached as Exhibit A to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party, (c) the name(s) and title(s) of the officers
of such Person authorized to execute the Loan Documents to which such Person is
a party on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Lender may conclusively rely on
such certificate with respect to the authority of such officers unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or the Cayman Islands.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

“Cash Equivalents” means

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or by the government of any other member country of O.E.C.D.
(provided that the full faith and credit of the United States or such other
member country of O.E.C.D., as applicable, is pledged in support of those
securities), in each case, having maturities of not more than two (2) years from
the date of acquisition;

(b) certificates of deposit, time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits and demand deposits, in each case, with any
commercial bank having (i) capital and surplus in excess of $500,000,000 in the
case of U.S. banks or (ii) capital and surplus in excess of $100,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of non-U.S.
banks;

(c) commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s Investors Services, Inc. or S&P Global Ratings and, in
each case, maturing within two (2) years after the date of acquisition;

(d) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

(e) investment funds investing ninety-five percent (95.0%) of their assets in
securities of the types described in clauses (a) through (d) above and clause
(f) below;

(f) investments in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P Global Ratings or “Aaa” (or the equivalent thereof) or better by
Moody’s Investors Services, Inc. (or, if at any time neither Moody’s Investors
Services, Inc. nor S&P Global Ratings shall be rating such obligations, an
equivalent rating from another rating agency) and that have portfolio assets of
at least $1,000,000,000; and

(g) other investments in accordance with the Borrower’s investment policy as of
the Closing Date.

“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Borrower) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such Person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or

 

-42-



--------------------------------------------------------------------------------

indirectly, of a majority of shares of the then outstanding capital stock of
Borrower ordinarily entitled to vote in the election of directors; (b) a sale of
all or substantially all of the consolidated assets of Borrower and its
Subsidiaries in one transaction or a series of transactions (whether by way of
merger, stock purchase, asset purchase or otherwise); or (c) a merger or
consolidation involving Borrower in which Borrower is not the surviving Person.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” means the date on which the Term Loan is advanced by Lender,
which, subject to the satisfaction of the conditions precedent to the Term Loan
set forth in Section 3.1, Section 3.2 and Section 3.4, shall be ten
(10) Business Days following the Effective Date (unless otherwise mutually
agreed in writing by Borrower and Lender).

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to,
Lender’s Lien in favor and for the benefit of Lender and the other Secured
Parties on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means, collectively, “Collateral” (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Collateral
Document, but in any event excluding all Excluded Property (as such term is
defined in the Security Agreement).

“Collateral Account” means any Deposit Account of a Credit Party maintained with
a bank or other depository or financial institution located in the United
States, any Securities Account of a Credit Party maintained with a securities
intermediary located in the United States, or any Commodity Account of a Credit
Party maintained with a commodity intermediary located in the United States, in
each case, other than an Excluded Account.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements, any Mortgages and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Loan Documents, in each case, in order to grant to Lender in favor and for the
benefit of Lender and the other Secured Parties or perfect a Lien on any
Collateral as security for the Obligations, and all amendments, restatements,
modifications or supplements thereof or thereto.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Company IP” means any and all of the following, as they exist in and throughout
the world: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any reissue,
reexamination, renewal or patent term extension or adjustment (including any
supplementary protection certificate) of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent;
(c) trade secrets or trade secret rights, including any rights to unpatented
inventions, know-how, show-how, operating manuals,

 

-43-



--------------------------------------------------------------------------------

confidential or proprietary information, research in progress, algorithms, data,
databases, data collections, designs, processes, procedures, methods, protocols,
materials, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, and the results of experimentation and
testing, including samples, in each case, as specifically related to any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory; (d) any and all IP Ancillary Rights
specifically relating to any of the foregoing; and (e) regulatory filings,
submissions and approvals related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory and all
data provided in any of the foregoing.

“Competitor” means, at any time of determination, any Person that is an
operating company directly and primarily engaged in the same or substantially
the same line of business as Borrower and its Subsidiaries as of such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse by that Person,
or for which that Person is directly or indirectly liable; (b) any obligation
for undrawn letters of credit for the account of that Person; or (c) any
obligation of that Person to pay an earn-out, milestone payment or similar
contingent or deferred consideration to a counterparty incurred or created in
connection with an Acquisition, Transfer, Investment or other sale or
disposition, including, with respect to any purchase price holdback in respect
of a portion of the purchase price of an asset sold to that Person to satisfy
unperformed obligations of the seller of such asset, any obligation to pay such
seller the excess of such holdback over such obligations. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it reasonably determined by
such Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among such Credit Party, Lender and, in the case of a
Deposit Account, the bank or other depository or financial institution located
in the United States at which such Credit Party maintains such Deposit Account,
or, in the case of a Securities Account or a Commodity Account, the securities
intermediary or commodity intermediary located in the United States at which
such Credit Party maintain such Securities Account or Commodities Account, in
either case, pursuant to which Lender obtains control (within the meaning of the
Code) over such Collateral Account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Extension” means the Term Loan or any other extension of credit by
Lender for Borrower’s benefit pursuant to this Agreement.

“Credit Party” means Borrower and each Guarantor.

“CSA” is defined in Section 4.19(c).

“Current Company IP” is defined in Section 4.6(c).

“Current Company IP Agreement” means each of: (a) the Exclusive License
Agreement, dated as of April 4, 2019, between Borrower and Shionogi Inc. (the
“Symproic License Agreement”); (b) the Transition Services and Distribution
Agreement between Borrower and Shionogi Inc. and effective as of April 4, 2019,
(c) the Supply Agreement between Borrower and Shionogi Inc. effective as of
April 4, 2019 (the “Supply Agreement”), (d) the Quality Agreement between
Borrower and Shionogi Inc. described in the Supply Agreement, and (e) the PVG
Agreement between Borrower and Shionogi Inc. contemplated in Section 5.3 of the
Symproic License Agreement.

 

-44-



--------------------------------------------------------------------------------

“Data Protection Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to the
privacy, security, or confidentiality of personal data (including individually
identifiable information) and other sensitive information, including HIPAA and
Section 5 of the Federal Trade Commission Act (15 U.S.C. § 45).

“DEA” means the United States Drug Enforcement Administration.

“DEA Laws” means all applicable statutes, including the CSA, rules, regulations
and orders implemented, administered, enforced or issued by DEA (and any foreign
or United States state equivalent).

“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Credit Parties to Lender, as updated on the Closing Date (if
required).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Effective Date” is defined in the preamble hereof.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other institutional “accredited investor” (as defined in
Regulation D of the Securities Act) that is principally in the business of
managing investments or holding assets for investment purposes; provided, that
any such Eligible Transferee (other than any Affiliate of BioPharma Credit PLC)
shall (i) have assets under management of no less than $1,000,000,000, (ii) have
a rating of BBB or higher from S&P Global Ratings and a rating of Baa2 or higher
from Moody’s Investors Services, Inc. at the date it becomes a Lender and
(iii) shall be capable of fulfilling of the assigning Lender’s obligations
(including funding obligations with respect to the Tranche B Loan, if
applicable) hereunder.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in each case, in any manner applicable to any Credit Party or any of its
Subsidiaries or any Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto).

 

-45-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the IRC and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the IRC (or Section 430(j) of the IRC, as amended by the Pension Protection Act
of 2006) with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the IRC or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the IRC and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by Borrower or its Subsidiaries or any
of their respective ERISA Affiliates from the Pension Benefit Guaranty
Corporation (referred to and defined in ERISA) or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, or the occurrence of any event or condition
which would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (g) the
incurrence by Borrower or its Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by Borrower or its Subsidiaries or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (j) the making of any amendment
to any Plan which would result in the imposition of a lien or the posting of a
bond or other security; and (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the IRC or Section 406 of
ERISA) which would reasonably be expected to result in material liability to
Borrower or its Subsidiaries.

“Event of Default” is defined in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Act Documents” is defined in Section 4.8(a).

“Excluded Accounts” is defined in Section 5.5.

“Excluded Equity Interests” means, collectively: (i) any Equity Interests of any
Subsidiary with respect to which the grant to Lender in favor and for the
benefit of Lender and the other Secured Parties of a security interest in and
Lien upon, and the pledge to Lender in favor and for the benefit of Lender and
the other Secured Parties of, such Equity Interests, to secure the Obligations
(and any guaranty thereof) are validly prohibited by Requirements of Law;
(ii) any Equity Interests of any Subsidiary with respect to which the grant to
Lender in favor and for the benefit of Lender and the other Secured Parties of a
security interest in and Lien upon, and the pledge to Lender in favor and for
the benefit of Lender and the other Secured Parties of, such Equity Interests,
to secure the Obligations (and any guaranty thereof) require the consent,
approval or waiver of any Governmental Authority or other third party and such
consent, approval or waiver has not been obtained by Borrower following
Borrower’s commercially reasonable efforts to obtain the same; (iii) any Equity
Interests of any Subsidiary that is a non-Wholly-Owned Subsidiary that the grant
to Lender in favor and for the benefit of Lender and the other Secured Parties
of a security interest in and Lien upon, and the pledge to Lender of, such
Equity Interests, to secure the Obligations (and any guaranty thereof) are
validly prohibited by, or would give any third party (other than Borrower or an
Affiliate of Borrower) the right to terminate its obligations under, the
Operating Documents or the joint venture agreement or shareholder agreement with
respect to, or any other contract with such third party relating to such
non-Wholly-Owned Subsidiary, including any contract evidencing Indebtedness of
such non-Wholly-Owned Subsidiary (other than customary non-assignment provisions
which are ineffective under Article 9 of the Code or other Requirements of Law),
but only, in each case, to the extent, and for so long as such Operating
Document, joint venture agreement, shareholder agreement or other contract is in
effect; and (iv) any Equity Interests of any other Subsidiary with respect to
which, Borrower and Lender reasonably determine by mutual agreement that the
cost of granting Lender in favor and for the benefit of

 

-46-



--------------------------------------------------------------------------------

Lender and the other Secured Parties a security interest, in and Lien upon, and
pledging to Lender in favor and for the benefit of Lender and the other Secured
Parties, such Equity Interests, to secure the Obligations (and any guaranty
thereof) are excessive, relative to the value to be afforded to the Secured
Parties thereby.

“Excluded Subsidiaries” means, collectively: (i) any Subsidiary with respect to
which the grant to Lender in favor and for the benefit of Lender and the other
Secured Parties of a security interest in and Lien upon, and the pledge to
Lender in favor and for the benefit of Lender and the other Secured Parties of,
such Subsidiary’s properties and assets subject or purported to be subject from
time to time to a Lien under any Collateral Document and the Equity Interests of
such Subsidiary to secure the Obligations (and any guaranty thereof) are validly
prohibited by Requirements of Law; (ii) any Subsidiary with respect to which the
grant to Lender in favor and for the benefit of Lender and the other Secured
Parties of a security interest in and Lien upon, and the pledge to Lender in
favor and for the benefit of Lender and the other Secured Parties of, such
Subsidiary’s properties and assets subject or purported to be subject from time
to time to a Lien under any Collateral Document and the Equity Interests of such
Subsidiary to secure the Obligations (and any guaranty thereof) require the
consent, approval or waiver of any Governmental Authority or other third party
(other than Borrower or an Affiliate of Borrower) and such consent, approval or
waiver has not been obtained by Borrower or such Subsidiary following Borrower’s
and such Subsidiary’s commercially reasonable efforts to obtain the same;
(iii) any Subsidiary that is a non-Wholly-Owned Subsidiary, with respect to
which, the grant to Lender in favor and for the benefit of Lender and the other
Secured Parties of a security interest in and Lien upon, and the pledge to
Lender of, the properties and assets of such non-Wholly-Owned Subsidiary, to
secure the Obligations (and any guaranty thereof) are validly prohibited by, or
would give any third party (other than Borrower or an Affiliate of Borrower) the
right to terminate its obligations under, such non-Wholly-Owned Subsidiary’s
Operating Documents or the joint venture agreement or shareholder agreement with
respect thereto or any other contract with such third party relating to such
non-Wholly-Owned Subsidiary, including any contract evidencing Indebtedness of
such non-Wholly-Owned Subsidiary (other than customary non-assignment provisions
which are ineffective under Article 9 of the Code or other Requirements of Law),
but only, in each case, to the extent, and for so long as such Operating
Document, joint venture agreement, shareholder agreement or other contract is in
effect; (iv) any Subsidiary that owns properties and assets with an aggregate
fair market value (reasonably determined in good faith by a Responsible Officer
of Borrower) of less than ***; (v) any other Subsidiary with respect to which,
Borrower and Lender reasonably determine by mutual agreement that the cost of
granting Lender in favor and for the benefit of Lender and the other Secured
Parties a security interest in and Lien upon, and pledging to Lender in favor
and for the benefit of Lender and the other Secured Parties, such Subsidiary’s
properties and assets subject or purported to be subject from time to time to a
Lien under any Collateral Document and the Equity Interests of such Subsidiary
to secure the Obligations (and any guaranty thereof) are excessive relative to
the value to be afforded to the Secured Parties thereby; and (vi) Bioral
Nutrient Delivery, LLC, a Delaware limited liability company, so long as such
entity is dissolved, liquidated and terminated on or prior to June 30, 2019.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by the United States
or as a result of Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of Lender with respect to any Obligation pursuant to a law
in effect on the date on which (i) Lender acquires such interest in any
Obligation or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.6(d), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing CRG Credit Agreement” means, collectively, that certain Term Loan
Agreement, dated as of February 21, 2017, by and among Borrower, the other
Credit Parties party thereto, CRG Servicing LLC, as administrative agent and
collateral agent, and the lenders party thereto, as amended on December 15, 2017
and as further amended on May 16, 2018, April 4, 2019 and April 25, 2019,
together with each other Loan Document (as such term is defined in the Existing
CRG Credit Agreement).

 

-47-



--------------------------------------------------------------------------------

“Facility” means, with respect to any Credit Party, any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by such Credit Party or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, and any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(i) of the IRC, any intergovernmental agreement entered into in
connection with the implementation of the foregoing sections of the IRC and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to, or official interpretations implementing such, intergovernmental
agreements.

“FCPA” is defined in Section 4.18(a).

“FDA” means the United States Food and Drug Administration (and any foreign
equivalent, including the European Agency for the Evaluation of Medicinal
Products).

“FDA Good Manufacturing Practices” means the standards set forth in 21 C.F.R.
Parts 210, 211 and 600 (and any foreign equivalents) and FDA’s implementing
guidance documents.

“FDA Good Clinical Practices” means the standards set forth in 21 C.F.R. Parts
50, 56, 312, and 314 (and any foreign equivalents) and FDA’s implementing
guidance documents.

“FDA Good Laboratory Practices” means the standards set forth in 21 C.F.R. Part
58 (and any foreign equivalents) and FDA’s implementing guidance documents.

“FDA Laws” means all applicable statutes, including the FDCA, rules, regulations
and orders implemented, administered, enforced or issued by FDA (and any foreign
equivalent).

“FDCA” is defined in Section 4.19(b).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the IRC.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency (including Regulatory Agencies),
government department, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.

“Guarantor” means any Subsidiary that is a present or future guarantor of the
Obligations.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

-48-



--------------------------------------------------------------------------------

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively: (a) applicable federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements issued
under or in connection with Medicare, Medicaid or any other Government Payor
Program; (b) applicable federal and state laws and regulations governing the
confidentiality of health information, including HIPAA; (c) accreditation
standards and requirements of applicable state laws or regulatory bodies;
(d) applicable federal, state and local fraud and abuse laws of any Governmental
Authority, including the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)),
the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code and the regulations promulgated
pursuant to such statutes; (e) the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated
thereunder; (f) the Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h); (g)
all reporting and disclosure requirements under the Medicaid Drug Rebate Program
(e.g., Monthly and Quarterly Average Manufacturer Price, Baseline Average
Manufacturer Price, and Rebate Per Unit, as applicable), Medicare Part B
(Quarterly Average Sales Price), Section 602 of the Veteran’s Health Care Act
(Public Health Service 340B Quarterly Ceiling Price), Section 603 of the
Veteran’s Health Care Act (Quarterly and Annual Non-Federal Average Manufacturer
Price and Federal Ceiling Price), Best Price, Federal Supply Schedule Contract
Prices and Tricare Retail Pharmacy Refunds, and Medicare Part D; (h) applicable
health care laws, rules, codes, statutes, regulations, manuals, orders,
ordinances, policies, and requirements pertaining to Medicare or Medicaid; in
each case, in any manner applicable to any Credit Party or any of its
Subsidiaries; (i) applicable federal, state or local laws, rules, regulations,
ordinances, statutes and requirements relating to (A) the regulation of managed
care, third party payors and Persons bearing the financial risk for the
provision or arrangement of health care services, (B) billings to insurance
companies, health maintenance organizations and other Managed Care Plans or
otherwise relating to insurance fraud, and (C) any insurance, health maintenance
organization or managed care Requirements of Law; and (j) any other applicable
health care laws, rules, codes, regulations, manuals, orders, ordinances,
statutes, or requirements.

“Hedging Agreement” means any interest rate, currency, commodity or equity swap,
collar, cap, floor or forward rate agreement, or other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity or equity prices or values (including any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation execution in connection with
any such agreement or arrangement.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act (HITECH) of 2009, any and all rules or regulations promulgated from time to
time thereunder, and any state or federal laws with regard to the security,
privacy, or notification of breaches of the confidentiality of health
information which are not preempted pursuant to 45 C.F.R. Part 160, Subpart B.

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of assets, properties, services or rights (other than
(i) accrued expenses and trade payables entered into in the ordinary course of
business consistent with past practice which are not more than *** past due or
subject to a bona fide dispute, (ii) obligations to pay for services provided by
employees and individual independent contractors in the ordinary course of
business consistent with past practice which are not more than *** past due or
subject to a bona fide dispute, (iii) liabilities associated with customer
prepayments and deposits and (iv) prepaid or deferred revenue arising in the
ordinary course of business consistent with past practice), including any
obligation or liability to pay deferred or contingent purchase price or other
consideration for such assets, properties, services or rights; (c) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds, performance
bonds and other similar instruments issued by such Person; (d) all obligations
of such Person evidenced by notes, bonds, debentures or other debt securities or
similar instruments (including debt securities convertible into Equity
Interests), including obligations so evidenced incurred in connection with the
acquisition of properties, assets or businesses; (e) all indebtedness of such
Person created or

 

-49-



--------------------------------------------------------------------------------

arising under any conditional sale or other title retention agreement or
incurred as financing, in either case with respect to property acquired by such
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all capital lease obligations of such Person; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product by such Person; (h) all obligations of such
Person, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Equity Interests (or any Equity
Interests of a direct or indirect parent entity thereof) prior to the date that
is *** after the Term Loan Maturity Date, valued at, in the case of redeemable
preferred Equity Interests, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Equity Interests plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above of other Persons secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in assets or properties (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness of such other Persons; and (j) all
Contingent Obligations of such Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, reasonable and documented
out-of-pocket expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of one counsel
for Indemnified Persons plus, if required, one local legal counsel in each
relevant material jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel for such affected Indemnified
Persons, in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened in writing by any Person, whether
or not any such Indemnified Person shall have commenced such proceeding or
hearing or be designated as a party or a potential party thereto, and any fees
or expenses incurred by Indemnified Persons in enforcing the indemnity
hereunder), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 11.2(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Intellectual Property” means all:

(a) Copyrights, Trademarks, and Patents;

(b) trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, show-how and operating manuals;

(c) (i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);

(d) all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet domain names;

 

-50-



--------------------------------------------------------------------------------

(e) design rights;

(f) IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing); and

(g) any similar or equivalent rights to any of the foregoing anywhere in the
world.

“Interest Date” means the last day of each calendar quarter.

“Interest Period” means, with respect to the Term Loan, (a) the period
commencing on (and including) the applicable borrowing date of the Term Loan and
ending on (and including) the first Interest Date following such Borrowing,
provided, that if such Interest Date is not a Business Day, the applicable
Interest Period shall end on the first Business Day immediately preceding such
Interest Date, and (b) thereafter, each period beginning on (and including) the
first day following the end of the preceding Interest Period and ending on the
earlier of (and including) (x) the next Interest Date, provided, that if any
such last day is not a Business Day, the applicable Interest Period shall end on
the first Business Day immediately preceding such Interest Date, (y) the next
Payment Date, provided, that if any such day is not a Business Day, the
applicable Interest Period shall end on the first Business Day immediately
preceding such Payment Date and (z) the Term Loan Maturity Date. For the
avoidance of doubt, if an Interest Period ends on a Payment Date, the next
Interest Period shall commence on (and include) the first day following such
Payment Date and shall end on (and include) the earlier of the next Interest
Date, the next Payment Date or the Term Loan Maturity Date, as described above.

“Interest Rate Determination Date” means (a) initially, the Closing Date and
(b) thereafter, the first day of each Interest Period (or, if any such day is
not a Business Day, the first Business Day immediately following such day).

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any contract or Requirements of Law in or
relating to Internet domain names.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition or (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person.

“IP Agreements” means, collectively, (a) those certain Intellectual Property
Security Agreements entered into by and between Borrower and Lender, each dated
as of the Tranche A Closing Date, and (b) any Intellectual Property Security
Agreement entered into by and between Borrower and Lender after the Tranche A
Closing Date in accordance with the Loan Documents.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect thereto,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other
intellectual property right ancillary to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights.

“IRC” means the Internal Revenue Code of 1986, as amended.

“IRS” is defined in Section 2.6(d)(ii)(1).

“Knowledge” of Borrower means the actual knowledge, after reasonable
investigation, of the Responsible Officers of Borrower or such other Credit
Party, as the context dictates.

 

-51-



--------------------------------------------------------------------------------

“Lender” means each Person signatory hereto as a “Lender” and its successors and
assigns.

“Lender Expenses” means (i) all reasonable and documented out-of-pocket fees and
expenses of Lender and its Related Parties for developing, preparing, amending,
modifying, negotiating, executing and delivering, and administering the Loan
Documents or any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein or
otherwise incurred with respect to the Credit Parties in connection with the
Loan Documents, including any filing or recording fees and expenses (including
the reasonable and documented out-of-pocket fees and expenses of primary legal
counsel to Lender and its Related Parties (taken as a whole) (plus, if required,
local legal counsel to Lender and its Related Parties (taken as a whole) in each
relevant material jurisdiction)), and (ii) all reasonable and documented
out-of-pocket costs and expenses incurred by Lender and its Related Parties
(including the reasonable and documented out-of-pocket fees and expenses of
primary legal counsel for Lender and its Related Parties (taken as a whole), and
of local legal counsel to Lender and its Related Parties (taken as a whole) in
each relevant material jurisdiction (and, in the case of an actual or perceived
conflict of interest where the party affected by such conflict informs the
Borrower of such conflict and thereafter retains its own legal counsel, of one
additional primary firm of counsel for all such affected parties (taken as a
whole) and one additional firm of local counsel for all such affected parties
(taken as a whole) in each relevant material jurisdiction)), in connection with
(A) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (B) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (C) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any Insolvency Proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document or Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto).

“Lender Transfer” is defined in Section 11.1(b).

“LIBOR Rate” means, as of any Interest Rate Determination Date and for any
Interest Period, the rate per annum equal to (a) the rate of interest appearing
via a Bloomberg Terminal on Page US003M Index of the Bloomberg Financial Markets
Information System (or any successor page) for three-month Dollar deposits or
(b) if no such rate is available via a Bloomberg Terminal, the rate of interest
determined by Lender to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under clause (a) or (b)
above at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date for a period of three (3) months; provided, however, that,
for purposes of calculating the Term Loan Rate, the LIBOR Rate shall at all
times have a floor of two percent (2.00%); provided, further, that, for purposes
of calculating the Term Loan Rate, the LIBOR Rate shall at all times be subject
to a cap equal to the sum of (i) 1.50%, plus (ii) the LIBOR Rate on the Tranche
A Closing Date.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Note, the Security Agreement, the IP Agreements, the Perfection
Certificates, any Control Agreement, any other Collateral Document, any
guaranties executed by a Guarantor in favor of Lender in connection with this
Agreement, and any other present or future agreement between or among a Credit
Party and Lender in connection with this Agreement, including in each case, for
the avoidance of doubt, any annexes, exhibits or schedules thereto.

“Makewhole Amount” means the Tranche A Makewhole Amount or the Tranche B
Makewhole Amount (as applicable) or both of the Tranche A Makewhole Amount and
the Tranche B Makewhole Amount, as the context dictates.

“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Federal Reserve Board as now and from time to time hereafter in effect.

 

-52-



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of Collateral), liabilities (actual or contingent), operations, or
performance of the Credit Parties, taken as a whole, since December 31, 2018;
(ii) without limiting the generality of clause (i) above, the rights of the
Credit Parties, taken as a whole, in or related to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory;
(iii) the ability of the Credit Parties, taken as a whole, to fulfill the
payment or performance obligations under this Agreement or any other Loan
Document; or (iv) the binding nature or validity of, or the ability of Lender to
enforce, the Loan Documents or any of its rights or remedies under the Loan
Documents.

“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Loan Documents) or
by which any of its assets or properties are bound, in each case, relating to
the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory, for which the breach of, default or
nonperformance under, cancellation or termination of or the failure to renew
could reasonably be expected to result in a Material Adverse Change. For the
avoidance of doubt, each Current Company IP Agreement is a Material Contract.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the SSA (42 U.S.C. 1396 et seq.) and all laws, rules,
regulations, manuals, orders, or requirements pertaining to such program,
including (a) all federal statutes affecting such program; (b) all state
statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program; and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Government
Authorities promulgated in connection with such program (whether or not having
the force of law).

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.) and all
laws, rules, regulations, manuals, or orders pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the SSA
or elsewhere) affecting such program; and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its
Subsidiaries or their respective ERISA Affiliates is then making or accruing an
obligation to make contributions; (b) to which Borrower or its Subsidiaries or
their respective ERISA Affiliates has within the preceding five (5) plan years
made contributions; or (c) with respect to which Borrower or its Subsidiaries
could incur material liability.

“Net Sales” means, solely with respect to sales of BELBUCA® as of any date of
determination, the “net sales” (or substantially similar term) of Borrower and
its Subsidiaries of such Product for the period in question occurring either
prior to or after such date, as the context dictates, determined on a
consolidated basis in accordance with Applicable Accounting Standards as set
forth in Borrower’s financial statements or as otherwise evidenced in a manner
reasonably satisfactory to Lender.

“Net Sales Threshold” is defined in Section 6.15.

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Additional
Consideration, the Makewhole Amount, the Prepayment Premium and any other fees,
expenses, indemnities and amounts any Credit Party owes Lender now or later,
under this Agreement or any other Loan Document, including interest accruing
after Insolvency Proceedings begin (whether or not allowed), and to perform
Borrower’s duties under the Loan Documents.

“OFAC” is defined in Section 4.18(c).

 

-53-



--------------------------------------------------------------------------------

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) or any other list of terrorists or other restricted
Persons maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Executive Orders.

“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between Lender and the jurisdiction imposing such Tax (other than
connections arising solely from Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or property Taxes, charges or similar
levies or similar Taxes that arise from any payment made hereunder, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

“Participant Register” is defined in Section 11.1(d).

“Patents” means all patents and patent applications (including any improvements,
continuations, continuations-in-part, divisions, provisionals or any substitute
applications), any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.
For the avoidance of doubt, patents and patent applications under this
definition include all those filed with the U.S. Patent and Trademark Office.

“Patriot Act” is defined in Section 3.1(i).

“Payment/Advance Form” means that certain form attached hereto as Exhibit A.

“Payment Date” means each of the date that is (a) the 36th-month anniversary of
the Tranche A Closing Date, (b) the 39th-month anniversary of the Tranche A
Closing Date, (c) the 42nd-month anniversary of the Tranche A Closing Date,
(d) the 45th-month anniversary of the Tranche A Closing Date, (e) 48th-month
anniversary of the Tranche A Closing Date, (f) the 51st-month anniversary of the
Tranche A Closing Date, (g) the 54th-month anniversary of the Tranche A Closing
Date, (h) the 57th-month anniversary of the Tranche A Closing Date, (i) the
60th-month anniversary of the Tranche A Closing Date, (j) the 63rd-month
anniversary of the Tranche A Closing Date, (k) the 66th-month anniversary of the
Tranche A Closing Date, (l) the 69th-month anniversary of the Closing Date and
(m) the Term Loan Maturity Date, as the context dictates.

“Perfection Certificate” is defined in Section 4.6.

“Permitted Acquisition” means any Acquisition, so long as:

 

-54-



--------------------------------------------------------------------------------

(a) no Default or Event of Default shall have occurred and be continuing as of,
or could reasonably be expected to result from, the consummation of such
Acquisition;

(b) the properties or assets being acquired or licensed, or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
(i) the same or a related line of business as that then-conducted by Borrower or
its Subsidiaries, or (ii) a line of business that is ancillary to and in
furtherance of a line of business as that then-conducted by Borrower or its
Subsidiaries;

(c) in the case of an Asset Acquisition, the subject assets are being acquired
or licensed by a Credit Party, and such Credit Party shall have executed and
delivered or authorized, as applicable, any and all security agreements,
financing statements, fixture filings, and other documentation reasonably
requested by Lender (if any), in order to include the newly acquired or licensed
assets within the Collateral, as applicable, to the extent required by
Section 5.12;

(d) in the case of a Stock Acquisition, the subject Equity Interests are being
acquired in such Acquisition directly by a Credit Party, and such Credit Party
shall have complied with its obligations under Section 5.13; and

(e) any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 6.4 or 6.5, respectively.

“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:

(a) dividends, distributions or other payments by any Wholly-Owned Subsidiary on
its Equity Interests to, or the redemption, retirement or purchase by any
Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Wholly-Owned Subsidiary;

(b) dividends, distributions or other payments by any non-Wholly-Owned
Subsidiary on its Equity Interests to, or the redemption, retirement or purchase
by any non-Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any
other Subsidiary or each other owner of such non-Wholly-Owned Subsidiary’s
Equity Interests based on their relative ownership interests of the relevant
class of such Equity Interests;

(c) redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;

(d) any such payments arising from a Permitted Acquisition or other Permitted
Investment by Borrower or any of its Subsidiaries;

(e) the payment of dividends by Borrower solely in non-cash pay and
non-redeemable capital stock (including, for the avoidance of doubt, dividends
and distributions payable solely in Equity Interests);

(f) cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;

(g) in connection with any Acquisition or other Investment by Borrower or any of
its Subsidiaries, (i) the receipt or acceptance of the return to Borrower or any
of its Subsidiaries of Equity Interests of Borrower constituting a portion of
the purchase price consideration in settlement of indemnification claims, or as
a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;

(h) the distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;

(i) dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;

 

-55-



--------------------------------------------------------------------------------

(j) dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(k) purchases of Equity Interests of Borrower or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;

(l) issuance to directors, officers, employees or contractors of Borrower of
common stock of Borrower upon the vesting of restricted stock, restricted stock
units, or other rights to acquire common stock of Borrower pursuant to plans or
agreements approved by Borrower’s Board of Directors or stockholders;

(m) the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Borrower or any of its Subsidiaries held by any future,
present or former employee, consultant, officer or director (or spouse,
ex-spouse or estate of any of the foregoing or trust for the benefit of any of
the foregoing or any lineal descendants thereof) of Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement or employment agreement; provided,
however, that the aggregate payments made under this clause (m) do not exceed in
any calendar year the sum of (i) *** plus (ii) the amount of any payments
received in such calendar year under key-man life insurance policies; and

(n) dividends or distributions on its Equity Interests by Borrower payable
solely in additional shares of its common stock within *** after the date of
declaration thereof.

“Permitted Indebtedness” means:

(a) Indebtedness of the Credit Parties to Secured Parties under this Agreement
and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on Schedule 12.1 of
the Disclosure Letter;

(c) RESERVED;

(d) Indebtedness not to exceed *** in the aggregate at any time outstanding,
consisting of (i) Indebtedness incurred to finance the purchase, construction,
repair, or improvement of fixed assets and (ii) capital lease obligations;

(e) unsecured Indebtedness in connection with corporate credit cards, purchasing
cards or bank card products;

(f) guarantees of Permitted Indebtedness;

(g) Indebtedness assumed in connection with any Permitted Acquisition or
Permitted Investment, so long as such Indebtedness (i) was not incurred in
connection with, or in anticipation of, such Acquisition or Investment and
(ii) is at all times Subordinated Debt;

(h) Indebtedness of Borrower or any of its Subsidiaries with respect to letters
of credit outstanding and secured solely by cash or Cash Equivalents entered
into in the ordinary course of business;

(i) Indebtedness owed (i) by a Credit Party to another Credit Party, (ii) by a
Subsidiary of Borrower that is not a Credit Party to another Subsidiary of
Borrower that is not a Credit Party, (iii) by a Credit Party to a Subsidiary of
Borrower that is not a Credit Party or (iv) by a Subsidiary of Borrower that is
not a Credit Party to a Credit Party, not to exceed *** in the aggregate at any
time outstanding;

(j) Indebtedness consisting of Contingent Obligations set forth in clause (a) of
the definition of “Contingent Obligation” (i) of a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Credit Party,
(ii) of a Subsidiary of Borrower which is not a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Subsidiary of
Borrower which is not a Credit Party, (iii) of a Subsidiary of Borrower which is
not a Credit Party of Permitted Indebtedness (or obligations that are not

 

-56-



--------------------------------------------------------------------------------

Indebtedness) of a Credit Party, (iv) of a Credit Party of lease obligations of
a Subsidiary of Borrower which is not a Credit Party, or (v) of a Credit Party
of Permitted Indebtedness (or obligations that are not Indebtedness) of a
Subsidiary of Borrower which is not a Credit Party not to exceed *** in the
aggregate at any time outstanding;

(k) Indebtedness consisting of Contingent Obligations (i) set forth in clause
(b) of the definition of “Contingent Obligation”, and (ii) set forth in clause
(c) of the definition of “Contingent Obligation” in connection with any
Permitted Acquisition, not to exceed *** in the aggregate at any time
outstanding;

(l) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) of Borrower after the Effective Date, or
Indebtedness of any Person that is assumed after the Effective Date by any
Subsidiary in connection with an acquisition of assets by such Subsidiary;
provided that such Indebtedness is at all times Subordinated Debt;

(m) (i) Indebtedness with respect to workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations or (ii) Indebtedness related to employee benefit plans,
including annual employee bonuses, accrued wage increases and 401(k) plan
matching obligations; in each case, incurred in the ordinary course of business
consistent with past practice;

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations arising in the
ordinary course of business consistent with past practice;

(o) Indebtedness in respect of netting services, overdraft protection and other
cash management services, in each case in the ordinary course of business
consistent with past practice;

(p) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;

(q) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Credit Party in the ordinary course
of business consistent with past practice;

(r) unsecured Indebtedness incurred in connection with any items of Permitted
Distributions in clause (m) of the definition of “Permitted Distributions”; and

(s) subject to the proviso immediately below, extensions, refinancings,
modifications, amendments, restatements and, in the case of any items of
Permitted Indebtedness in clause (b) of the definition of “Permitted
Indebtedness” or Permitted Indebtedness constituting notes governed by an
indenture, exchanges, of any items of Permitted Indebtedness in clauses
(a) through (r) above, provided, that in the case of clauses (b) and (g) above,
the principal amount thereof is not increased (other than by any reasonable
amount of premium (if any), interest (including post-petition interest), fees,
expenses, charges or additional or contingent interest reasonably incurred in
connection with the same and the terms thereof).

Notwithstanding the foregoing, “Permitted Indebtedness” shall not include any
Hedging Agreements.

“Permitted Investments” means:

(a) Investments (including Investments in Subsidiaries) existing on the
Effective Date and shown on Schedule 12.2 of the Disclosure Letter, and any
extensions, renewals or reinvestments thereof;

(b) Investments consisting of cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
consistent with past practice;

(d) subject to Section 5.5, Investments consisting of deposit accounts or
securities accounts;

 

-57-



--------------------------------------------------------------------------------

(e) Investments in connection with Permitted Transfers;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee advances in the ordinary course of business consistent with
past practice, and (ii) loans to employees, officers or directors relating to
the purchase of equity securities of Borrower pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business consistent with past practice;

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business consistent with past practice; provided that
this clause (h) shall not apply to Investments of any Credit Party in any of its
Subsidiaries;

(i) joint ventures or strategic alliances consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;

(j) Investments (i) required in connection with a Permitted Acquisition
(including the formation of any Subsidiary for the purpose of effectuating such
Permitted Acquisition, the capitalization of such Subsidiary whether by capital
contribution or intercompany loans, in each case, to the extent otherwise
permitted by the terms of this Agreement, related Investments in Subsidiaries
necessary to consummate such Permitted Acquisition, and the receipt of any
non-cash consideration in a Permitted Acquisition), and (ii) consisting of
earnest money deposits required in connection with a Permitted Acquisition or
other acquisition of properties or assets not otherwise prohibited hereunder;

(k) Investments constituting the formation of any Subsidiary for the purpose of
consummating a merger or acquisition transaction permitted by Section 6.3(a)(i)
through (iv) hereof, which such transaction is otherwise a Permitted Investment;

(l) Investments of any Person that (i) becomes a Subsidiary of Borrower (or of
any Person not previously a Subsidiary of Borrower that is merged or
consolidated with or into a Subsidiary of Borrower in a transaction permitted
hereunder) after the Effective Date, or (ii) are assumed after the Effective
Date by any Subsidiary of Borrower in connection with an acquisition of assets
from such Person by such Subsidiary, in either case, in a Permitted Acquisition;
provided, that in each case, any such Investment (x) exists at the time such
Person becomes a Subsidiary of Borrower (or is merged or consolidated with or
into a Subsidiary of Borrower) or such assets are acquired, (y) was not made in
contemplation of or in connection with such Person becoming a Subsidiary of
Borrower (or merging or consolidating with or into a Subsidiary of Borrower) or
such acquisition of assets, and (z) could not reasonably be expected to result
in a Default or Event of Default;

(m) Investments arising as a result of the licensing of Intellectual Property in
the ordinary course of business consistent with past practice;

(n) Investments by (i) any Credit Party in any other Credit Party, (ii) any
Subsidiary of Borrower which is not a Credit Party in another Subsidiary of
Borrower which is not a Credit Party, (iii) any Subsidiary of Borrower which is
not a Credit Party in any Credit Party and (iv) any Credit Party in a Subsidiary
of Borrower which is not a Credit Party not to exceed *** in the aggregate at
any time; and

(o) Repurchases of capital stock of Borrower or any of its Subsidiaries deemed
to occur upon the exercise of options, warrants or other rights to acquire
capital stock of Borrower or such Subsidiary solely to the extent that shares of
such capital stock represent a portion of the exercise price of such options,
warrants or such rights;

provided, however, that, none of the foregoing Investments shall be a “Permitted
Investment” if any Indebtedness or Liens assumed in connection with such
Investment are not otherwise permitted under Section 6.4 or 6.5, respectively.

 

-58-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Permitted Investments” shall not include any
Hedging Agreements.

“Permitted Liens” means:

(a) Liens in favor and for the benefit of Lender and the other Secured Parties
securing the Obligations pursuant to any Loan Document;

(b) Liens existing on the Effective Date and set forth on Schedule 12.3 of the
Disclosure Letter;

(c) Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted; provided that adequate
reserves therefor have been set aside on the books of the applicable Person and
maintained in conformity with Applicable Accounting Standards, if required;
provided, further, that in the case of a Tax, assessment or charge that has or
may become a Lien against any Collateral, such contest proceedings conclusively
operate to stay the sale or forfeiture of any portion of any Collateral to
satisfy such Tax, assessment or charge;

(d) pledges or deposits made in the ordinary course of business (other than
Liens imposed by ERISA) in connection with workers’ compensation, payroll taxes,
unemployment insurance, old-age pensions, or other similar social security
legislation, (ii) pledges or deposits made in the ordinary course of business
consistent with past practice securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Borrower or any of its
Subsidiaries, (iii) subject to Section 6.2(b), statutory or common law Liens of
landlords, and (iv) pledges or deposits to secure performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds and other obligations of like
nature, in each case other than for borrowed money and entered into in the
ordinary course of business consistent with past practice;

(e) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;

(f) Liens (including the right of set-off) in favor of banks or other financial
institutions incurred on deposits made in accounts held at such institutions in
the ordinary course of business; provided that such Liens (i) are not given in
connection with the incurrence of any Indebtedness, (ii) relate solely to
obligations for administrative and other banking fees and expenses incurred in
the ordinary course of business in connection with the establishment or
maintenance of such accounts and (iii) are within the general parameters
customary in the banking industry;

(g) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
consistent with past practice or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any of its Subsidiaries in
the ordinary course of business consistent with past practice;

(h) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any Permitted Acquisition, Permitted
Investment or other acquisition of assets or properties not otherwise prohibited
under this Agreement;

(i) Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Borrower, in each case after the Effective Date;
provided that (i) neither such Lien was created nor the Indebtedness secured
thereby was incurred in contemplation of such acquisition or such Person
becoming a Subsidiary of Borrower, (ii) such Lien does not extend to or cover
any other assets or properties (other than the proceeds or products thereof and
other than after-acquired assets or properties subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that requires,
pursuant to its terms and conditions in effect at such time, a pledge of
after-acquired assets or properties, it being understood that such requirement
shall not be permitted to apply to any assets or properties to which such
requirement would not have applied but for such

 

-59-



--------------------------------------------------------------------------------

acquisition), (iii) the Indebtedness and other obligations secured thereby is
permitted under Section 6.4 hereof and (iv) such Liens are of the type otherwise
permitted under Section 6.5 hereof;

(j) Liens securing Indebtedness permitted under clause (d)(i) of the definition
of “Permitted Indebtedness” (including any extensions, refinancings,
modifications, amendments or restatements of such Indebtedness permitted under
clause (r) of the definition of “Permitted Indebtedness”); provided, that such
Lien does not extend to or cover any assets or properties other than those
described in clause (d)(i) of the definition of “Permitted Indebtedness”;

(k) servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by Requirements of Law and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor defects or other irregularities in title which,
in the aggregate, are not material, and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Credit Party or any Subsidiary of any
Credit Party;

(l) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Permitted Acquisition or
Permitted Investment;

(m) licenses, sublicenses, leases or subleases of personal property (other than
relating to Intellectual Property) granted to third parties in the ordinary
course of business consistent with past practice, in each case which do not
interfere in any material respect with the operations of the business of any
Credit Party or any of its Subsidiaries and do not prohibit granting a Lender a
security interest therein;

(n) Liens on cash or other current assets pledged to secure (i) Indebtedness in
respect of corporate credit cards, purchasing cards or bank card products, or
(ii) Indebtedness in the form of letters of credit or bank guarantees;

(o) Liens on properties or assets of Borrower or any of its Subsidiaries which
do not constitute Collateral under the Loan Documents, other than (i) any
Company IP that does not constitute Collateral under the Loan Documents but is
related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory and (ii) Equity Interests
of any Subsidiary;

(p) Liens on properties or assets of Borrower or any of its Subsidiaries imposed
by law or regulation which were incurred in the ordinary course of business,
including landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
contractors’, suppliers of materials’, architects’ and repairmen’s Liens, and
other similar Liens arising in the ordinary course of business consistent with
past practice; provided that such Liens (i) do not materially detract from the
value of such properties or assets subject thereto or materially impair the use
of such properties or assets subject thereto in the operations of the business
of Borrower or such Subsidiary or (ii) are being contested in good faith by
appropriate proceedings, which conclusively operate to stay the sale or
forfeiture of any portion of such properties or assets subject thereto and for
which adequate reserves have been set aside on the books of the applicable
Person and maintained in conformity with Applicable Accounting Standards, if
required; and

(q) subject to the provisos immediately below, the modification, replacement,
extension or renewal of the Liens described in clauses (a) through (p) above;
provided, however, that any such modification, replacement, extension or renewal
must (i) be limited to the assets or properties encumbered by the existing Lien
(and any additions, accessions, parts, improvements and attachments thereto and
the proceeds thereof) and (ii) not increase the principal amount of any
Indebtedness secured by the existing Lien (other than by any reasonable premium
or other reasonable amount paid and fees and expenses reasonably incurred in
connection therewith); provided, further, that to the extent any of the Liens
described in clauses (a) through (p) above secure Indebtedness of a Credit
Party, such Liens, and any such modification, replacement, extension or renewal
thereof, shall constitute Permitted Liens if and only to the extent that such
Indebtedness is permitted under Section 6.4 hereof.

“Permitted Negative Pledges” means:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

 

-60-



--------------------------------------------------------------------------------

(b) prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

(c) prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e) prohibitions or limitations imposed by Requirements of Law;

(f) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(g) customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

(h) customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(k) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(l) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(m) prohibitions or limitations imposed by any Loan Document;

(n) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

 

-61-



--------------------------------------------------------------------------------

(o) limitations imposed with respect to any license acquired in a Permitted
Acquisition;

(p) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q) prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness”; and

(r) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b) prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

(c) prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e) prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business consistent with past practice that is not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such prohibition or limitation applies only to such properties,
assets or Equity Interests;

(f) prohibitions or limitations imposed by Requirements of Law;

(g) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(h) customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

(i) customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(j) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

 

-62-



--------------------------------------------------------------------------------

(k) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(l) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(m) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(n) prohibitions or limitations imposed by any Loan Document;

(o) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(p) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q) prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness”; and

(r) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Transfers” means:

(a) Transfers of any properties or assets which do not constitute Collateral
under the Loan Documents, other than any Company IP that does not constitute
Collateral under the Loan Documents but is related to any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory;

(b) Transfers of Inventory in the ordinary course of business consistent with
past practice;

(c) Transfers of surplus, damaged, worn out or obsolete equipment that is, in
the reasonable judgment of Borrower exercised in good faith, no longer
economically practicable to maintain or useful in the ordinary course of
business consistent with past practice, and Transfers of other properties or
assets in lieu of any pending or threatened institution of any proceedings for
the condemnation or seizure of such properties or assets or for the exercise of
any right of eminent domain;

(d) Transfers made in connection with Permitted Liens;

(e) Transfers of cash and Cash Equivalents in the ordinary course of business
for equivalent value and in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents;

 

-63-



--------------------------------------------------------------------------------

(f) Transfers (i) between or among Credit Parties, provided that, with respect
to any properties or assets constituting Collateral under the Loan Documents,
any and all steps as may be required to be taken in order to create and maintain
a first priority security interest in and Lien upon such properties and assets
in favor and for the benefit of Lender and the other Secured Parties are taken
contemporaneously with the completion of any such Transfer, and (ii) between or
among non-Credit Parties;

(g) the sale or issuance of Equity Interests of any Subsidiary of Borrower to
any Credit Party or Subsidiary, provided, that any such sale or issuance by a
Credit Party shall be to another Credit Party;

(h) the discount without recourse or sale or other disposition of unpaid and
overdue accounts receivable arising in the ordinary course of business
consistent with past practice in connection with the compromise, collection or
settlement thereof and not part of a financing transaction;

(i) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Company IP that Borrower reasonably determines in good faith
(i) is no longer economically practicable to maintain or useful in the ordinary
course of business consistent with past practice and that (ii) could not
reasonably be expected to be adverse to the rights, remedies and benefits
available to, or conferred upon, Lender under any Loan Document in any material
respect;

(j) Transfers by Borrower or any of its Subsidiaries pursuant to: (i) a
non-exclusive license of (or grant of a covenant not to sue with respect to)
Intellectual Property or a non-exclusive grant of development, manufacturing,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights to third parties in the ordinary course of business
consistent with general market practice, in each case except to the extent
relating in any way to any Product with respect to geography within the
Territory; (ii) an exclusive license of (or grant of a covenant not to sue with
respect to) Intellectual Property or an exclusive grant of development,
manufacturing, production, commercialization, marketing, co-promotion,
distribution, sale or similar commercial rights, to third parties, in each case
except to the extent relating in any way to any Product with respect to
geography within the Territory; (iii) a non-exclusive license of (or grant of a
covenant not to sue with respect to) technology or Intellectual Property to
third parties for developing technology or providing technical support in the
ordinary course of business consistent with general market practice, in each
case except to the extent relating in any way to any Product with respect to
geography within the Territory; and (iv) a non-exclusive or an exclusive
manufacturing license to third parties in the ordinary course of business
consistent with general market practice, in each case except to the extent
relating in any way to any Product with respect to geography within the
Territory; provided, that an exclusive or non-exclusive license out of
Intellectual Property relating to any Product with respect to geography outside
of the Territory that is not otherwise prohibited under this Agreement or any
other Loan Document shall constitute a Permitted Transfer; provided, further,
that a Transfer of Intellectual Property unrelated in any way to any Product
with respect to geography within or outside the Territory that is not otherwise
prohibited under this Agreement or any other Loan Document shall constitute a
Permitted Transfer; and

(k) intercompany licenses or grants of rights of distribution, co-promotion or
similar commercial rights between or among the Credit Parties, or (ii) between
or among the Credit Parties and Subsidiaries that are not Credit Parties entered
into prior to the Effective Date, and renewals, replacements and extensions
thereof (including additional licenses or grants in relation to new territories)
on comparable terms in the ordinary course of business consistent with past
practice.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA which is maintained or contributed to by Borrower or its
Subsidiaries or their respective ERISA Affiliates or with respect to which
Borrower or its Subsidiaries are subject to liability (including under
Section 4069 of ERISA).

“Prepayment Premium” means the Tranche A Prepayment Premium or the Tranche B
Prepayment Premium (as applicable) or both of the Tranche A Prepayment Premium
and the Tranche B Prepayment Premium, as the context dictates.

 

-64-



--------------------------------------------------------------------------------

“Private Third Party Payor Programs” means all U.S. third party payor programs
in which any Credit Party or its Subsidiaries participates, including Managed
Care Plans, or any other private insurance programs, but excluding all
Governmental Payor Programs.

“Product” means, collectively, (a)(i) BELBUCA® (buprenorphine buccal film), (ii)
any successor to BELBUCA® (buprenorphine buccal film) and (iii) any other
product for use in the treatment of chronic pain that includes buprenorphine,
and (b)(i) Symproic® (naldemedine tosylate), (ii) any successor to Symproic®
(naldemedine tosylate) and (iii) any other product for use in the treatment of
chronic pain that includes naldemedine tosylate and is subject to the Symproic
License Agreement.

“Register” is defined in Section 2.8(a).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals, including the FDA and DEA.

“Regulatory Approval” means all approvals, product or establishment licenses,
registrations or authorizations of any Regulatory Agency necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
the Product.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.

“Requirements of Law” means, as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, order,
policy, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority (including Health Care Laws, Data Protection Laws, FDA
Laws, DEA Laws, and all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by any foreign
Governmental Authority), in each case, applicable to and binding upon such
Person or any of its assets or properties or to which such Person or any of its
assets or properties are subject.

“Responsible Officers” means, with respect to Borrower, collectively, the Chief
Executive Officer, President, Chief Commercial Officer, Chief Medical Officer,
Chief Compliance Officer, General Counsel and Chief Financial Officer of
Borrower.

“Restricted License” means any material license or other agreement of the kind
or nature subject or purported to be subject from time to time to a Lien under
any Collateral Document, with respect to which a Credit Party is the licensee,
(a) that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party’s interest in such license or agreement
in a manner enforceable under Requirements of Law, or (b) for which a breach of
or default under could interfere with Lender’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

“Secured Parties” means Lender, each other Indemnified Person and each other
holder of any Obligation of a Credit Party.

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

-65-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Closing Date, by and among the Credit Parties and Lender, in form and substance
substantially similar to Exhibit C attached hereto or in such form or substance
as the Credit Parties and Lender may otherwise agree.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business consistent with past practice and (c) such Person does not
have unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which it is engaged or will be engaged. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Disputes” is defined in Section 4.6(j).

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) of any other Person.

“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party or any Subsidiary thereof
(including any Indebtedness incurred in connection with any Acquisition or other
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full and Borrower has no further right to obtain any Credit Extension
hereunder pursuant to a subordination or other similar agreement that is in form
and substance reasonably satisfactory to Lender (which agreement shall include
turnover provisions that are reasonably satisfactory to Lender); (b) except as
permitted by clause (d) below, is not subject to scheduled amortization,
redemption (mandatory), sinking fund or similar payment and does not have a
final maturity, in each case, before a date that is at least *** following the
Term Loan Maturity Date; (c) does not include covenants and agreements (other
than with respect to maturity, amortization, pricing and other economic terms)
that, taken as a whole, are more restrictive or onerous on the Credit Parties in
any material respect than the comparable covenants and agreements in the Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith); (d) is not subject to repayment or prepayment,
including pursuant to a put option exercisable by the holder of any such
Indebtedness, prior to a date that is at least *** following the final maturity
thereof except in the case of an event of default or change of control (or the
equivalent thereof, however described); and (e) does not provide or otherwise
include provisions having the effect of providing that a default or event of
default (or the equivalent thereof, however described) under or in respect of
such Indebtedness shall exist, or such Indebtedness shall otherwise become due
prior to its scheduled maturity or the holder or holders thereof or any trustee
or agent on its or their behalf shall be permitted (with or without the giving
of notice, the lapse of time or both) to cause any such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in any such case upon the occurrence of a
Default or Event of Default hereunder unless and until the Obligations have been
declared, or have otherwise automatically become, immediately due and payable
pursuant to Section 8.1(a).

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50.0%) of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors (or similar body) of such corporation, partnership or
other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.

 

-66-



--------------------------------------------------------------------------------

“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each of the Tranche A Loan and the Tranche B Loan, as
applicable, and “Term Loans” means, collectively, the Tranche A Loan and the
Tranche B Loan; provided, however, that in the event the Tranche B Loan is not
made on the Tranche B Closing Date, “Term Loans” shall mean only the Tranche A
Loan.

“Term Loan Maturity Date” means the 72-month anniversary of the Tranche A
Closing Date.

“Term Loan Rate” is defined in Section 2.3(a)(i).

“Territory” means, with respect to the Product, the United States.

“Third Party IP” is defined in Section 4.6(l).

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof or in any similar office or agency
anywhere in the world in which foreign counterparts are registered or issued,
and (b) all renewals thereof.

“Tranche A Closing Date” means the date on which the Tranche A Loan is advanced
by Lender, which, subject to the satisfaction of the conditions precedent to the
Tranche A Loan set forth in Section 3.1, Section 3.3 and Section 3.5, shall be
May 28, 2019.

“Tranche A Loan” is defined in Section 2.2(a)(i).

“Tranche A Loan Amount” means an original principal amount equal to Sixty
Million Dollars ($60,000,000.00).

“Tranche A Makewhole Amount” means, as of any date of determination occurring
prior to the *** anniversary of the Tranche A Closing Date, an amount equal to
the sum of all interest accruing from such date through the *** anniversary of
the Tranche A Closing Date.

“Tranche A Note” means a promissory note in substantially the form attached
hereto as Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche A Prepayment Premium” means, with respect to any prepayment of the
Tranche A Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a) if such prepayment occurs prior to the 24th-month anniversary of the Tranche
A Closing Date, ***;

(b) if such prepayment occurs prior to the 36th-month anniversary of the Tranche
A Closing Date, ***; and

(c) if such prepayment occurs prior to the 48th-month anniversary of the Tranche
A Closing Date, ***.

“Tranche B Closing Date” means the date on which the Tranche B Loan is advanced
by Lender, which, at Borrower’s option and as indicated in the Payment/Advance
Form for the Tranche B Loan and subject to the

 

-67-



--------------------------------------------------------------------------------

satisfaction of the conditions precedent to the Tranche B Loan set forth in
Section 3.2, Section 3.3 and Section 3.5, shall be *** (or such shorter period
as may be agreed to by Lender) following the delivery to Borrower of a completed
Payment/Advance Form in the form of Exhibit A hereto for the Tranche B Loan and,
in no event, later than the 12-month anniversary of the Tranche A Closing Date.

“Tranche B Loan” is defined in Section 2.2(a)(ii).

“Tranche B Loan Amount” means an original principal amount equal to Twenty
Million Dollars ($20,000,000.00).

“Tranche B Makewhole Amount” means, as of any date of determination occurring
prior to the *** anniversary of the Tranche B Closing Date, an amount equal to
the sum of all interest accruing from such date through the *** anniversary of
the Tranche B Closing Date.

“Tranche B Note” means a promissory note in substantially the form attached
hereto as Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche B Prepayment Premium” means, with respect to any prepayment of the
Tranche B Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a) if such prepayment occurs prior to the 24th-month anniversary of the Tranche
B Closing Date, ***;

(b) if such prepayment occurs prior to the 36th-month anniversary of the Tranche
B Closing Date, ***; and

(c) if such prepayment occurs prior to the 48th-month anniversary of the Tranche
B Closing Date, ***.

“Transfer” is defined in Section 6.1.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“United States” or “U.S.” means the United States of America, its fifty
(50) states, the District of Columbia and Puerto Rico.

“voting Equity Interests” means, with respect to any issuer, the issued and
outstanding shares of each class of Equity Interests of such issuer entitled to
vote.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person. Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

[Signature page follows.]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.,

as Borrower

By  

                                      

Name:  

 

Title:  

 

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

ARIUS PHARMACEUTICALS, INC.,

as an additional Credit Party

By  

                              

Name:  

 

Title:  

 

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

ARIUS TWO, INC.,

as an additional Credit Party

By  

                          

Name:  

 

Title:  

 

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

BIOPHARMA CREDIT PLC,

as Lender

By: Pharmakon Advisors, LP,  

its Investment Manager

 

By: Pharmakon Management I, LLC,

 

its General Partner

By  

 

Name: Pedro Gonzalez de Cosio Title: Managing Member

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A – PAYMENT/ADVANCE FORM

The undersigned, being the duly elected and acting                          of
BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware corporation (“Borrower”),
does hereby certify, solely in his/her capacity as an authorized officer of
Borrower and not in his/her personal capacity, to BIOPHARMA CREDIT PLC
(“Lender”), in connection with that certain Loan Agreement dated as of May __,
2019 by and among Borrower, Lender and the other parties thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that, subject to the satisfaction (or waiver by
Lender) of the conditions precedent to the Tranche [A][B] Loan1 set forth in
Section 3 of the Loan Agreement, on [the Tranche A Closing Date]2 [________,
20__ (the “Tranche B Closing Date”)]3:

1. the representations and warranties made by the Credit Parties in Section 4 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects on the Tranche [A][B] Closing Date4 or as of such
earlier date, as applicable);

2. no Default or Event of Default has occurred since the [Effective Date]5
[Tranche A Closing Date]6 or is occurring as of the date hereof;

3. each of the Credit Parties is in compliance with the covenants and
requirements contained in Sections 5 and 6 of the Loan Agreement;

4. all conditions referred to in Section 3 of the Loan Agreement to the making
of the Tranche [A][B] Loan7 to be made on the Tranche [A][B] Closing Date8 have
been satisfied (or waived in writing by Lender);

5. no Material Adverse Change has occurred since the [Effective Date]9 [Tranche
A Closing Date]10;

6. the undersigned is a Responsible Officer of Borrower; and

7. the proceeds of the [Tranche A Loan]11 [Tranche B Loan]12 shall be disbursed
as set forth on Attachment A hereto13.

Dated: ___________________, 20__14

[signature page follows]

 

1 

As applicable.

2 

To be included in Payment/Advance Form for Tranche A Loan only.

3 

To be included in Payment /Advance Form for Tranche B Loan only; insert date no
later than the 12-month anniversary of the Tranche A Closing Date.

4 

As applicable.

5 

To be included in Payment/Advance Form for Tranche A Loan only.

6 

To be included in Payment/Advance Form for Tranche B Loan only.

7 

As applicable.

8 

As applicable.

9 

To be included in Payment/Advance Form for Tranche A Loan only.

10 

To be included in Payment/Advance Form for Tranche B Loan only.

11 

To be included in Payment/Advance Form for Tranche A Loan only.

12 

To be included in Payment/Advance Form for Tranche B Loan only.

13 

To be prepared in coordination with Lender (or Lender’s counsel).

14 

In Payment/Advance Form for Tranche B Loan, insert date no later than 15 days
prior to the Tranche B Closing Date.



--------------------------------------------------------------------------------

BIODELIVERY SCIENCES INTERNATIONAL, INC.,

as Borrower

By  

                     

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-1

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986 AS AMENDED. PLEASE CONTACT ERNEST R.
DEPAOLANTONIO, CHIEF FINANCIAL OFFICER, 4131 PARKLANE AVENUE, SUITE 225,
RALEIGH, NC 27612, TELEPHONE: (919) 582-9050 TO OBTAIN INFORMATION REGARDING THE
ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT IN THE NOTE AND
THE YIELD TO MATURITY.

TRANCHE A NOTE

 

$60,000,000.00    Dated: [________], 2019

FOR VALUE RECEIVED, the undersigned, BIODELIVERY SCIENCES INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), HEREBY PROMISES TO PAY to BIOPHARMA CREDIT
PLC (“Lender”), or its registered assignees, the principal amount of SIXTY
MILLION DOLLARS ($60,000,000.00), plus interest on the aggregate unpaid
principal amount hereof at a per annum rate equal to the LIBOR Rate plus seven
and one-half percent (7.50%) per annum, and in accordance with the terms of the
Loan Agreement dated as of May __, 2019 by and among Borrower, Lender and the
other parties thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). If not sooner paid, the entire
principal amount, all accrued and unpaid interest hereunder, all due and unpaid
Lender Expenses and any other amounts payable under the Loan Documents shall be
due and payable on the Term Loan Maturity Date. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrower shall make thirteen (13) equal quarterly payments of principal of the
Term Loans commencing on the first Payment Date on or following the 36th-month
anniversary of the Tranche A Closing Date. All unpaid principal with respect to
the Term Loans (and, for the avoidance of doubt, all accrued and unpaid
interest, all due and unpaid Lender Expenses and any other amounts payable under
the Loan Documents) is due and payable in full on the Term Loan Maturity Date.
`Interest shall accrue on this Tranche A Note commencing on, and including, the
date of this Tranche A Note, and shall accrue on this Tranche A Note, or any
portion thereof, for the day on which this Tranche A Note or such portion is
paid. Interest on this Tranche A Note shall be payable in accordance with
Section 2.3 of the Loan Agreement.

Principal, interest and all other amounts due with respect to this Tranche A
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche A Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Tranche A Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

This Tranche A Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche A Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche A Note are hereby waived.

THIS TRANCHE A NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.



--------------------------------------------------------------------------------

Note Register; Ownership of Note. The ownership of an interest in this Tranche A
Note shall be registered on a record of ownership maintained by Lender.
Notwithstanding anything else in this Tranche A Note to the contrary, the right
to the principal of, and stated interest on, this Tranche A Note may be
transferred only if the transfer is registered on such record of ownership and
the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Tranche A Note
(as recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Tranche A Note on the part of any other Person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Tranche A Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

BIODELIVERY SCIENCES INTERNATIONAL, INC.,

as Borrower

By  

                              

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-2

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986 AS AMENDED. PLEASE CONTACT ERNEST R.
DEPAOLANTONIO, CHIEF FINANCIAL OFFICER, 4131 PARKLANE AVENUE, SUITE 225,
RALEIGH, NC 27612, TELEPHONE: (919) 582-9050 TO OBTAIN INFORMATION REGARDING THE
ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT IN THE NOTE AND
THE YIELD TO MATURITY.

TRANCHE B NOTE

 

$20,000,000.00    Dated: [________], 20__

FOR VALUE RECEIVED, the undersigned, BIODELIVERY SCIENCES INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), HEREBY PROMISES TO PAY to BIOPHARMA CREDIT
PLC (“Lender”), or its registered assignees, the principal amount of TWENTY
MILLION DOLLARS ($20,000,000.00), plus interest on the aggregate unpaid
principal amount hereof at a per annum rate equal to the LIBOR Rate plus seven
and one-half percent (7.50%) per annum, and in accordance with the terms of the
Loan Agreement dated as of May __, 2019 by and among Borrower, Lender and the
other parties thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). If not sooner paid, the entire
principal amount, all accrued and unpaid interest hereunder, all due and unpaid
Lender Expenses and any other amounts payable under the Loan Documents shall be
due and payable on the Term Loan Maturity Date. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrower shall make thirteen (13) equal quarterly payments of principal of the
Term Loans commencing on the first Payment Date on or following the 36th-month
anniversary of the Tranche A Closing Date. All unpaid principal with respect to
the Term Loans (and, for the avoidance of doubt, all accrued and unpaid
interest, all due and unpaid Lender Expenses and any other amounts payable under
the Loan Documents) is due and payable in full on the Term Loan Maturity Date.
Interest shall accrue on this Tranche B Note commencing on, and including, the
date of this Tranche B Note, and shall accrue on this Tranche B Note, or any
portion thereof, for the day on which this Tranche B Note or such portion is
paid. Interest on this Tranche B Note shall be payable in accordance with
Section 2.3 of the Loan Agreement.

Principal, interest and all other amounts due with respect to this Tranche B
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche B Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Tranche B Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

This Tranche B Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche B Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche B Note are hereby waived.

THIS TRANCHE B NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.



--------------------------------------------------------------------------------

Note Register; Ownership of Note. The ownership of an interest in this Tranche B
Note shall be registered on a record of ownership maintained by Lender.
Notwithstanding anything else in this Tranche B Note to the contrary, the right
to the principal of, and stated interest on, this Tranche B Note may be
transferred only if the transfer is registered on such record of ownership and
the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Tranche B Note
(as recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Tranche B Note on the part of any other Person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Tranche B Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

BIODELIVERY SCIENCES INTERNATIONAL, INC.,

as Borrower

By  

                                  

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Loan Agreement, dated as of May __, 2019 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), among Borrower and the lenders and the subsidiary
guarantors from time to time party thereto. [            ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.6(d)(ii)(4) of the
Loan Agreement. The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Term Loans in respect of
which it is providing this certificate;

2. The Foreign Lender is not a “bank” that had entered into the Loan Agreement
in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

3. The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

5. The undersigned has furnished Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By  

 

  Name:   Title: Date:                     



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Loan Agreement, dated as of May __, 2019 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), among Borrower and the lenders and the subsidiary
guarantors from time to time party thereto. [            ] (the “Foreign
Participant”) is providing this certificate pursuant to Section 2.6(d)(ii)(5) of
the Loan Agreement. The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Foreign Participant further represents and warrants that:

(a) The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b) The Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3. The Foreign Participant is not a 10-percent shareholder of Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

5. The undersigned has furnished its participating Lender with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT] By       Name:   Title: Date:  
                    



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Loan Agreement, dated as of May     , 2019 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), among Borrower and the lenders and the subsidiary
guarantors from time to time party thereto. [                ] (the “Foreign
Participant”) is providing this certificate pursuant to Section 2.6(d)(ii)(5) of
the Loan Agreement. The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

2. The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;

3. Neither the Foreign Participant nor its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Participant further
represents and warrants that:

(a) neither the Foreign Participant nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

(b) neither the Foreign Participant nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Participant nor its direct or indirect partners/members
is a 10-percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Foreign Participant nor its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.

6. The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms for each of its partners/members that
is claiming the portfolio interest exemption : (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT] By       Name:   Title:

Date:                       



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Loan Agreement, dated as of May     , 2019 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), among Borrower and the lenders and the subsidiary
guarantors from time to time party thereto. [                ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.6(d)(ii)(5) of the
Loan Agreement. The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Term Loans in respect of
which it is providing this certificate;

2. The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans in respect of which it is providing this
certificate;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

(a) neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Lender nor its direct or indirect partners/members is a
10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; and

5. Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

6. The undersigned has made available to Borrower (directly or through
Administrative Agent) an IRS Form W-8IMY accompanied by one of the following
forms for each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By       Name:   Title:

Date:                       